Exhibit 10.1

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) is made and entered into as of
September 15, 2016 (the “Execution Date”), by and between Geron Corporation, a
Delaware corporation with offices at 149 Commonwealth Drive, Menlo Park,
California (“Geron”) and Janssen Pharmaceuticals Inc., having a business address
at 1125 Trenton-Harbourton Road, Titusville, New Jersey 08560 (“Janssen”). 
Geron and Janssen are at times referred to herein collectively as the “Parties”
and individually as a “Party”.

 

BACKGROUND / RECITALS

 

WHEREAS, Geron is a company having considerable knowledge and experience in
discovering, researching, and developing oligonucleotides, and owns or otherwise
controls certain patent rights, know-how and other rights related to its
oligonucleotides;

 

WHEREAS, Janssen has considerable knowledge and experience, directly and through
delegation to certain Affiliates, in discovering, researching, and developing
oligonucleotides and in developing, promoting, and marketing various
pharmaceutical products throughout the world;

 

WHEREAS, Janssen, desires to obtain certain license rights from Geron on the
terms and conditions hereof; and

 

WHEREAS, Geron is willing to grant Janssen certain license rights on the terms
and conditions hereof.

 

NOW, THEREFORE, for and in consideration of the covenants and obligations
contained herein, the Parties hereby agree as follows:

 

ARTICLE I:  DEFINITIONS

 

Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized have the meanings described below or the meaning as
designated in the indicated places throughout this Agreement.

 

1.1                               “Acceptance” means, in reference to a Drug
Application, receipt of a written communication from the applicable Regulatory
Authority acknowledging that it has received the Drug Application and that the
Drug Application is sufficiently complete to permit a substantive review for
approval purposes.  For illustrative purposes, Acceptance of an NDA by the FDA
may be provided in an FDA Filing Communication Letter. Where the NDA is
submitted on a rolling basis, Acceptance will not occur until all parts or
modules forming the NDA have been completed and submitted to the FDA and the FDA
has acknowledged that the NDA is sufficiently complete to permit such
substantive review, and the Acceptance of an MAA by the EMA may be provided in
the form of written confirmation from the EMA that the MAA submission is
validated (with respect to eligibility for review via the centralized procedure)
and considered to be sufficiently complete to permit such substantive review.

 

1.2                               “Accounting Standards” means GAAP or
International Financial Reporting Standards (IFRS), as appropriate, as generally
and consistently applied in compliance with Applicable Laws throughout the
relevant company’s organization at the relevant time.

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

1.3                               “Action” means any claim, action, cause of
action or suit (whether in contract or tort or otherwise), litigation (whether
at law or in equity, whether civil or criminal), controversy, assessment,
arbitration, investigation, hearing, charge, complaint, demand, notice or
proceeding of, to, from, by or before any Governmental Authority.

 

1.4                               “Active Pharmaceutical Ingredient” or “API”
means an active pharmaceutical ingredient or drug substance.

 

1.5                               “Affiliate” means, with respect to a
designated Party or entity, any entity controlling, controlled by, or under
common control with such Party or entity.  For purposes of this definition only,
“control” means:  (a) where the entity is a corporate entity, direct or indirect
ownership of 50% or more of the stock or shares having the right to vote for the
election of directors of such entity; and (b) where the entity is other than a
corporate entity, the possession, directly or indirectly, of the power to
direct, or cause the direction of, the management or policies of such entity,
whether through the ownership of voting securities, by contract or otherwise.

 

1.6                               “Agreement” has the meaning set forth in the
Preamble.

 

1.7                               “Annual Report” has the meaning set forth in
Section 4.2.1.

 

1.8                               “Anti-Corruption Laws” means the FCPA and
related regulations in the United States, and equivalent anti-bribery laws and
regulations under Applicable Laws in other jurisdictions.

 

1.9                               “Applicable Laws” means the applicable
provisions of any national, supranational, regional, state and local laws,
treaties, statutes, rules, regulations, administrative codes, guidance,
ordinances, judgments, decrees, directives, injunctions, orders, permits, of or
from any court, arbitrator, Regulatory Authority, or Governmental Authority
having jurisdiction over or related to the subject item.

 

1.10                        “Audited Party” has the meaning set forth in
Section 9.6.2.

 

1.11                        “Auditing Party” has the meaning set forth in
Section 9.6.2.

 

1.12                        “Bankruptcy Code” means Title 11 of the United
States Code, as may be amended or superseded from time to time.

 

1.13                        “Bankruptcy” means, with respect to a Party, that:
(a) the Party has been declared insolvent or bankrupt by a court of competent
jurisdiction; or (b) a voluntary or involuntary petition in bankruptcy is filed
in any court of competent jurisdiction against the Party and such petition has
not dismissed within ninety (90) days after filing; or (c) the Party has made or
executed an assignment of substantially all of its assets for the benefit of
creditors.

 

1.14                        “Bioequivalence Product” means, with respect one
drug substance (or active pharmaceutical ingredient) contained in one
pharmaceutical product in reference to the drug substance (or active
pharmaceutical ingredient) of another pharmaceutical product, that:  (a) the two
substances are pharmaceutically or pharmacologically equivalent to each other
through the same predominant or primary mechanism of action and their
bioavailabilities (rate and extent of availability) after administration in the
same molar dose are similar to such a degree that their effects, with respect to
both efficacy and safety, can

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

2

--------------------------------------------------------------------------------


 

be expected to be essentially the same; or (b) the two substances are or would
be recognized by a Regulatory Authority as being biologically equivalent or
biosimilar in vivo such that the Regulatory Approval of one such substance could
be supported by the reference to the Regulatory Approval of the other.

 

1.15                        “Breaching Party” has the meaning set forth in
Section 14.2.1.

 

1.16                        “Business Day” means a weekday on which banking
institutions in the United States are generally open for business.

 

1.17                        “Change of Control” means, with respect to a
specified Party:  (a) the acquisition, directly or indirectly, by a Person or
“group” (whether in a single transaction or multiple transactions) of more than
50% of the voting power of such Party or of beneficial ownership of (or the
right to acquire such beneficial ownership) of more than 50% of the outstanding
equity or convertible securities of such Party (including by tender offer or
exchange offer); (b) any merger, consolidation, share exchange, business
combination, recapitalization, sale of a majority of assets of (i.e., having a
fair market value (as determined by the Board of Directors of such Party in good
faith) in excess of 50% of the fair market value of all the assets of such Party
and its subsidiaries immediately prior to such sale), or similar corporate
transaction involving such Party (whether or not including one or more wholly
owned subsidiaries of such Party), other than: (i) transactions involving solely
such Party and/or one or more Affiliates, on the one hand, and one or more of
such Party’s Affiliates, on the other hand, and/or (ii) transactions in which
the stockholders of such Party immediately prior to such transaction hold at
least 50% of the voting power of the surviving company or ultimate parent
company of the surviving company; or (c) as a result of a single or multiple
transaction(s) by a Person or group, the occupation of a majority of the seats
(other than vacant seats) on the board of directors (or similar governing body
of such Party) by any directors or Persons who were not (i) members of such body
on the Execution Date of this Agreement, (ii) appointed by members of such body
on the Execution Date of this Agreement or by members of such body so appointed,
or (iii) nominated for election to such body by any Persons described in
preceding clauses (i) or (ii); or (d) the adoption of a plan relating to the
liquidation or dissolution of such Party.  For purposes of this definition, the
terms “group” and “beneficial ownership” has the meaning accorded in the U.S.
Securities Exchange Act of 1934 and the rules of the U.S. Securities and
Exchange Commission thereunder in effect as of the Execution Date hereof.

 

1.18                        “Claim” has the meaning set forth in Section 13.1.

 

1.19                        “Clinical Candidate Criteria” means [*].

 

1.20                        “Combination Product” means: (a) any Janssen Product
that includes as a single formulation, in addition to at least one Active
Pharmaceutical Ingredient, one or more other drug substances or active
ingredients; or (b) a product composed of a Janssen Product packaged together
with another product in the Field of Use for therapeutic administration and sold
for a single price.

 

1.21                        “Confidential Information” has the meaning set forth
in Section 11.1.

 

1.22                        “Control” means, with respect to any designated
intellectual property or right pertaining thereto, possession by a Party
(whether directly by ownership (either sole or joint) or license from a Third
Party, or indirectly through an Affiliate having ownership or license from a
Third Party) of the ability to grant to the other Party a license, sublicense,
right of access, or other right to or under such intellectual

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

3

--------------------------------------------------------------------------------


 

property or intellectual property right as provided herein, without violating
the terms of any agreement with any Third Party.

 

1.23                        “Corporate Integrity Agreement” means the Corporate
Integrity Agreement Between The Office of Inspector General of the Department of
Health and Human Services and Johnson & Johnson dated October 31, 2013, which is
publicly available at https://www.janssenbiotech.com/
company/pharmaceutical-affiliate-corporate-integrity-agreement.

 

1.24                        “Cover” means, in reference to a claim of a Patent
Right in a particular country or other jurisdiction with respect to particular
subject matter (such as a composition of matter, product, manufacturing or other
process, or method of use), that the claim (as interpreted under principles of
patent law in such jurisdiction) reads on or encompasses such subject matter.

 

1.25                        “CPR Rules” has the meaning set forth in
Section 15.2.2.

 

1.26                        “Cure Period” has the meaning set forth in
Section 14.2.1.

 

1.27                        “Currency Hedge Rate” means the weighted average
hedge rate to be used for local currency of each country, other than the United
States, of the Licensed Territory as calculated by Janssen based on the
outstanding external foreign currency forward hedge contract(s) of Johnson &
Johnson’s Global Treasury Services Center (GTJRC) and its Affiliates with Third
Party banks.

 

1.28                        “Development/Commercialization Report” has the
meaning set forth in Section 4.2.2.

 

1.29                        “Dispute” means any dispute, claim, or controversy
arising from or regarding this Agreement, including the interpretation,
application, breach, termination, or validity of any provision hereof.

 

1.30                        “Drug Application” means an NDA, MAA, or equivalent
application, submitted to a Regulatory Authority in a particular jurisdiction,
for marketing approval of a pharmaceutical or drug product.

 

1.31                        “Effective Date” means the effective date of this
Agreement, which shall be either (a) where an HSR Filing is determined to be
required, the date (following the Execution Date) that is the first Business Day
immediately following the date on which the Parties have actual knowledge that
all applicable waiting periods under the HSR Act with respect to the
transactions contemplated hereunder have expired or have been terminated, or
(b) where an HSR Filing is determined not to be required, the same date as the
Execution Date.

 

1.32            “EMA” means the European Medicines Agency or any successor
agency for the EU, and for purposes of this Agreement also includes the
Medicines and Healthcare Products Regulatory Agency (MHRA) in the United
Kingdom, to the extent the United Kingdom is not a member of the EU at the time
in question.

 

1.33                        “EU Major Market Country” means the [*].

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

4

--------------------------------------------------------------------------------


 

1.34                        “European Union” or “EU” means the countries of the
European Economic Area, as it is constituted on the Effective Date and as it may
be modified from time to time after the Effective Date, and includes the United
Kingdom, whether or not a member of the EU at the time in question.

 

1.35                        “Excluded MOA” means a MOA that [*].

 

1.36            “Excluded Product” means any product covered by a Valid Claim of
any Exhibit B Licensed Patent and (a) which comprises or contains (i) any
“Active Substance,” or (ii) any “Competing Oncology Product” as such terms are
defined by the Imetelstat CLA (which definitions, for convenience, are set forth
in Exhibit D); or (b) which either: (i) is used for the prevention, treatment
and/or diagnosis of Hematological Cancer or (ii) has as its predominant or
primary mechanism of action telomerase inhibition, including the inhibition of
the expression, activity or function of any ribonucleic acid (“RNA”), protein,
enzyme or gene of the telomerase complex, or otherwise through the same
predominant or primary mechanism of action as “Active Substance” as defined in
the Imetelstat CLA (which definition, for convenience, is set forth in Exhibit D
.

 

1.37                        “Execution Date” has the meaning set forth in the
Preamble.

 

1.38                        “Executive Officers” means (a) for Geron, the Chief
Executive Officer of Geron and (b) for Janssen, (i) if a matter pertains to the
research or development of a Janssen Product, the Global Head of Janssen R&D or
the Global Therapeutic Area Head for Janssen Infectious Diseases; or (ii) if a
matter pertains to the commercialization of a Janssen Product, the Worldwide
Chairman, Pharmaceuticals of Johnson & Johnson, the President of Janssen, or the
General Manager, Infectious Diseases of Janssen; or (iii) if a matter pertains
to the manufacture of a Janssen Product, the Vice President, Supply Chain of
Janssen Supply Group, LLC.  In the event that the position of any of the
Executive Officers identified in this Section no longer exists due to a
corporate reorganization, corporate restructuring or the like that results in
the elimination or modification of the identified position, the applicable
Executive Officer shall be replaced with another senior officer with
responsibilities and seniority comparable to the eliminated or modified
position.

 

1.39                        “Exhibit A Licensed Patent Rights” has the meaning
set forth in Section 1.69.

 

1.40                        “Exhibit B Licensed Patent Rights” has the meaning
set forth in Section 1.69.

 

1.41                        “FCPA” means the U.S. Foreign Corrupt Practices Act
(15 U.S.C. § 78dd-1 et. seq.), as may be amended at the relevant time.

 

1.42                        “FDA” means the United States Food and Drug
Administration or any successor agency thereto for the United States.

 

1.43                        “Field of Use” means the prevention, treatment
and/or diagnosis of any and all human disorders or medical conditions, except
that such Field of Use shall not include: (i) Hematological Cancer, and (ii) any
of the foregoing activities with respect to a product whose predominant or
primary mechanism of action is telomerase inhibition, including the inhibition
of the expression, activity or function of any RNA, protein, enzyme or gene of
the telomerase complex, or otherwise through the same predominant or primary
mechanism of action as “Active Substance” as defined in the Imetelstat CLA
(which definition, for convenience, is set forth in Exhibit D).

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

5

--------------------------------------------------------------------------------


 

1.44                        “First Commercial Sale” means, with respect to a
Janssen Product in a country, the first commercial sale for monetary value of
such Janssen Product by or on behalf of Janssen (or any of its Affiliates, Third
Party distributors, or Third Party sublicensees) to a Third Party purchaser for
end-use or consumption in the Field of Use following Regulatory Approval in such
country.  For the avoidance of doubt, sales of Janssen Product for clinical
study purposes, early access programs (such as to provide patients with a
Janssen Product prior to Regulatory Approval, for example, pursuant to treatment
INDs or protocols, named patient programs and compassionate use programs), and
similar uses shall not constitute a First Commercial Sale.  In addition for
clarity, a sale of a Janssen Product between (i) Janssen or any of its
Affiliates and (ii) Janssen and any of its Third Party sublicensees (such as
contract manufacturers, suppliers, or distributors for consignment, where such
sale is not a final sale to a wholesaler or retailer) shall not constitute a
First Commercial Sale, and in each case the First Commercial Sale shall be
deemed to occur upon a subsequent resale by a Third Party sublicensee to a Third
Party purchaser for end use.  For clarity, only one such sale transaction (the
final sale) with respect to a unit of Janssen Product will be deemed to
constitute the First Commercial Sale.

 

1.45                        “GAAP” means United States generally accepted
accounting principles applied on a consistent basis.

 

1.46                        “Generic Erosion” means that a Generic Product alone
has, or multiple Generic Products in the aggregate have, attained, on a Janssen
Product-by-Janssen Product basis and on a country-by-country basis, at least [*]
([*]%) market share of prescription volume in a Janssen Calendar Quarter of the
applicable Janssen Product in the applicable country, as measured by the IMS
data or other marketing data issued by a reputable data source acceptable to
both Parties.

 

1.47                        “Generic Product” means, on a Janssen
Product-by-Janssen Product basis and on a country-by-country basis, a product
that is the same as, or is a Bioequivalence Product to, the Active
Pharmaceutical Ingredient contained within such Janssen Product, and the
application for Regulatory Approval for which is submitted through an
abbreviated NDA or foreign equivalent thereof that references any NDA or
supplemental NDA or any foreign equivalent thereof for the Janssen Product.  For
clarity, Generic Product will not include an authorized (by Janssen) generic of
a Janssen Product.

 

1.48                        “Government Order” means any order, writ, judgment,
injunction, decree, stipulation, ruling, determination or award entered by or
with any Governmental Authority.

 

1.49                        “Governmental Authority” means any United States
federal, state or local or any foreign government, or political subdivision
thereof, or any multinational organization or authority, or any authority,
agency, or commission entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power, any
court or tribunal (or any department, bureau or division thereof), or any
governmental arbitrator or arbitral body.

 

1.50                        “Hematological Cancer” means any cancer originating
from the blood, or from blood-forming tissues or bone-forming tissues (e.g.,
bone marrow or lymph nodes), including, without limitation, the hematological
cancers set forth in Exhibit L.

 

1.51                        “Highly Confidential Information” means the
following information in any Annual Report: (a) [*], and (b) [*].

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

6

--------------------------------------------------------------------------------


 

1.52                        “HSR Act” means the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and the rules and regulations promulgated
thereunder, or foreign equivalent thereof under Applicable Law.

 

1.53                        “HSR Clearance” means, as pertaining to this
Agreement, the expiration or termination of all applicable waiting periods and
requests for information (and any extensions thereof) under the HSR Act.

 

1.54                        “HSR Filing” means (a) filings by Janssen and Geron
with the United States Federal Trade Commission and the Antitrust Division of
the United States Department of Justice of a Notification and Report Form for
Certain Mergers and Acquisitions (as that term is defined in the HSR Act) with
respect to the matters set forth in this Agreement, together with all required
documentary attachments thereto, or (b) equivalent filings with applicable
Governmental Authorities having jurisdiction over requests for HSR Clearance.

 

1.55                        “Imetelstat CLA” means the Collaboration and License
Agreement between Geron and Janssen Biotech, Inc. executed November 13, 2014, as
may be amended.

 

1.56                        “IND” means an Investigational New Drug Application
filed with FDA, or a similar application filed with a Regulatory Authority
outside of the United States for authorization to commence a clinical study,
such as a clinical trial application or a clinical trial exemption, or any
related regulatory submission, license or authorization.

 

1.57                        “Indemnified Party” has the meaning set forth in
Section 13.1.

 

1.58                        “Indemnified Persons” shall mean, with respect to a
Party, such Party and its Affiliates, and their respective officers, directors,
employees, and agents.

 

1.59                        “Indemnifying Party” has the meaning set forth in
Section 13.1.

 

1.60                        “Indication” means a specific therapeutic or
prophylactic indication set forth in labeling for a given drug product (such as
a Janssen Product), as approved by a Regulatory Authority, identifying an
application for which the drug product, as applicable, may be marketed for use
to prevent or treat a particular disease or medical condition.

 

1.61                        “Investor Information” has the meaning set forth in
Section 11.5.2(a).

 

1.62                        “Investor Presentation(s)” has the meaning set forth
in Section 11.5.2(a).

 

1.63                        “Janssen Calendar Quarter” means a financial quarter
based on a Janssen Calendar Year; provided, however, that the first Janssen
Calendar Quarter and the last Janssen Calendar Quarter may be partial quarters
as applicable under the relevant Janssen Calendar Year.

 

1.64                        “Janssen Calendar Year” means a year based on
Janssen’s universal calendar for that year used by Janssen for internal and
external reporting purposes (a copy of which for the year 2016 and 2017 is
attached hereto as Exhibit I); provided, however, that the first Janssen
Calendar Year and the last

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

7

--------------------------------------------------------------------------------


 

Janssen Calendar Year of the applicable period (such as the Royalty Term) may be
a partial year as the case may be.

 

1.65                        “Janssen Parent” means Johnson & Johnson, a New
Jersey corporation.

 

1.66                        “Janssen Product” means any product within the Field
of Use the development, manufacture, use or sale of which would, but for the
license rights granted in this Agreement, infringe a Valid Claim of one or more
of the Licensed Patent Rights, provided, however, that in no event shall any
Janssen Product comprise or contain (i) any “Active Substance”, or (ii) any
“Competing Oncology Product” as such terms are defined by the Imetelstat CLA
(which definitions, for convenience, are set forth in Exhibit D).

 

1.67                        “Know-How” means any and all technical, scientific,
and other know-how (whether or not patentable), data, and other information, as
well as materials, including:  inventions, trade secrets, research and
development data, plans, procedures, experimental techniques, material
specifications, and assay or test protocols; biological, chemical,
pharmacological, toxicological, pharmaceutical, pre-clinical, clinical, safety,
and quality control data and information; manufacturing methods and formulas;
and molecules, chemical entities, reagents, starting materials, reaction
intermediates, building blocks, synthetic products, delivery systems,
excipients, ingredients, formulations, and compositions of matter.

 

1.68                        “Licensed Know-How” means any Know-How proprietary
to Geron or its Affiliates that meets all of the following criteria: (a) known
to [*], (b) disclosed to Janssen or any of its Affiliates by [*] during the term
of this Agreement, and (c) is necessary or useful for the manufacture, use,
research, or development of Janssen Products, but, excluding at all times “Geron
Product Know-How” and “Development Program Know-How” as such terms are defined
in the Imetelstat CLA (which definition, for convenience, is set forth in
Exhibit D).

 

1.69                        “Licensed Patent Rights” means those patents and
patent applications Controlled by Geron that are set forth in Exhibit A and
Exhibit B to this Agreement and all Patent Rights related thereto.  The Patent
Rights of the patents and patent applications listed on Exhibit A, which are, as
of the Effective Date, exclusively licensed under the Imetelstat CLA to Janssen
Biotech, Inc. for certain uses and products that are not encompassed within the
license rights granted to Janssen hereunder, are referred to as the “Exhibit A
Licensed Patent Rights” and Patent Rights of the patents and patent applications
listed on Exhibit B are referred to as the “Exhibit B Licensed Patent Rights”. 
The Exhibit B Licensed Patent Rights shall also include any new patent
application (and associated Patent Rights) filed after the Effective Date by
Geron claiming any Licensed Know-How pursuant to the process described in
Section11.6.2.

 

1.70                        “Licensed Patent Country(ies)” has the meaning set
forth in Section 8.3.2.

 

1.71                        “Licensed Territory” means the entire world,
including all of its countries and their possessions and territories.

 

1.72                        “Losses” means damages, losses, liabilities, costs
(including costs of investigation and defense), fines, penalties, Government
Orders, taxes, expenses or amounts paid in settlement (in each case, including
reasonable attorneys’ and experts’ fees and expenses), resulting from a Claim in
an Action of a Third Party or Governmental Authority, and incurred by a Party
(or other Indemnified Person as provided in Article XIII) as a result of such
Action.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

8

--------------------------------------------------------------------------------


 

1.73                        “MAA” means (a) a marketing authorization
application filed with (i) the EMA under the centralized EMA filing procedure or
(ii) a Regulatory Authority in any European country if the centralized EMA
filing procedure is not used; or (b) any other equivalent or related regulatory
submission, in either case to gain approval to market a Janssen Product in any
country in the EU, in each case including, for the avoidance of doubt,
amendments thereto and supplemental applications.

 

1.74                        “Major Market Country” means any of the [*].

 

1.75                        “MOA” has the meaning set forth in Section 4.2.1

 

1.76                        “NDA” means a new drug application or biologics
license application submitted to the FDA for purposes of obtaining Regulatory
Approval for a new drug in the United States, for a particular Indication,
including, for the avoidance of doubt, amendments thereto and supplemental
applications.

 

1.77                        “Net Sales” means, with respect to any Janssen
Product following its Regulatory Approval and commencing with its First
Commercial Sale, the gross amounts invoiced on sales of the approved Janssen
Product by or on behalf of Janssen (directly or through any of its Affiliates or
Third Party sublicensees of Janssen or its Affiliates) to a Third Party
purchaser for end use in an arms-length transaction, less the following
customary deductions, determined in accordance with Accounting Standards and
standard internal policies and procedures consistently applied throughout the
organization of the Party recording such sales to calculate revenue for
financial reporting purposes, to the extent specifically and solely allocated to
the sale of such Janssen Product to such purchaser and actually taken, paid,
accrued, allowed, included, or allocated based on good faith estimate, in the
gross sales prices with respect to such sales (and consistently applied as set
forth below):

 

(a)                                 normal and customary [*], in the form of [*]
with respect to sales of such Janssen Product (to the extent not already
reflected in the amount invoiced) [*];

 

(b)                                 [*] to the extent included [*] (but
specifically excluding, for clarity, [*];

 

(c)                                  [*] to the extent included in the price and
separately itemized on the invoice price;

 

(d)                                 [*] on sales of such Janssen Product [*]
pursuant to Applicable Law by reason of [*];

 

(e)                                  [*] actually granted upon [*] of such
Janssen Product, [*];

 

(f)                                   [*] actually granted to [*]; and

 

(g)                                 [*] associated with [*].

 

All aforementioned deductions shall only be allowable to the extent they are
commercially reasonable, and shall be determined, on a country-by-country basis,
as incurred in the ordinary course of business in type and amount consistent
with Janssen’s, its Affiliate’s, or its or their sublicensee’s (as the case may
be) business practices consistently applied across its product lines and in
compliance with Accounting Standards and verifiable.  All such discounts,
allowances, credits, rebates and other deductions shall be fairly and equitably
allocated to such Janssen Product and other products of Janssen and its
Affiliates and its

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

9

--------------------------------------------------------------------------------


 

and their sublicensees such that such Janssen Product does not bear a
disproportionate portion of such deductions.

 

The following dispositions are excluded from the Net Sales definition:  (i) 
sales of Janssen Product by and between Janssen and its Affiliates and
sublicensees are not sales to Third Parties and shall be excluded from Net Sales
calculations for all purposes, so long as such Janssen Product is subsequently
resold to a Third Party end-user (in which case such sale to a Third party for
end use shall be included within Net Sales); (ii)  sales of Janssen Product for
the use in conducting clinical trials or other scientific testing of Janssen
Product in order to obtain the first Regulatory Approval of such Janssen Product
in a country shall be excluded from Net Sales calculations for all purposes;
(iii)  compassionate and “named patient” program sales or sales on an affordable
basis shall be excluded from Net Sales calculations for all purposes; and (d) 
any disposition of the Janssen Product as free samples, donations, patient
assistance, test marketing programs or other similar programs or studies, shall
be excluded from Net Sales calculations for all purposes.

 

In the event the Janssen Product(s) is a Combination Product, the royalty base
used to calculate royalties shall be Net Sales of the Combination Product
multiplied by an adjustment factor determined as follows: (x) if there is a list
price for each of A and B in any country where each active ingredient (including
the API) of the Combination Product is also marketed in a separate product
containing the respective active ingredient or API as the single active
ingredient, then the adjustment factor (where the Combination Product has two
active ingredients) shall be the fraction A/(A + B), where “A” is the actual
average list price to wholesalers of the Janssen Product as sold separately in
such country containing the API as the single active ingredient, and “B” is the
sum of the actual average list price of the products as each sold separately in
such country containing the other active ingredient of the Combination Product
as the single active ingredient; (y) if there is a list price B but no list
price A in any country where only the API of the Combination Product is also
marketed in a separate product containing the API as the single active
ingredient, then the adjustment factor shall be the fraction {1 — (B/C)}, where
“B” is as defined above, and “C” is the actual list price to wholesalers of the
Combination Product, provided that the value of the fraction cannot be greater
than or equal to one; and (z) in any country where there is no list price B,
then the Parties shall negotiate in good faith to determine an appropriate
adjustment factor.

 

1.78                        “Non-Breaching Party” has the meaning set forth in
Section 14.2.1.

 

1.79                        “Notice of a Claim” has the meaning set forth in
Section 13.2.1.

 

1.80                        “Oncology” means any type or form of Hematological
Cancer or Solid Tumor Cancer.

 

1.81                        “Party” and “Parties” have the meaning set forth in
the Preamble.

 

1.82                        “Party Representative” has the meaning set forth in
Section 4.2.3.

 

1.83                        “Patent Controversy” means any Dispute between the
Parties to the extent that it involves an issue relating to the inventorship,
claim scope or interpretation, infringement, enforceability, patentability, or
validity of any Patent Right hereunder, and including any such issues relevant
to any Prosecution activities hereunder.

 

1.84                        “Patent Costs” means all out-of-pocket costs
reasonably incurred by or on behalf of a Party (such as a designated Affiliate)
in Prosecuting applicable Patent Rights.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

10

--------------------------------------------------------------------------------


 

1.85                        “Patent Office” means the United States Patent and
Trademark Office, European Patent Office, or other Governmental Authority
responsible for the examination of patent applications or granting of patents in
a country, region, or supra-national jurisdiction.

 

1.86                        “Patent Rights” means, in reference to a designated
invention, all original (priority establishing) patent applications claiming
such invention filed anywhere in the world, including provisionals and
nonprovisionals, and all related applications thereafter filed, including any
continuations, continuations-in-part, divisions, or substitute applications, any
patents issued or granted from any such patent applications, and any reissues,
reexaminations, renewals or extensions (including by virtue of any supplementary
protection certificates) of any such patents, and any confirmation patents or
registration patents or patents of addition based on any such patents, and all
foreign counterparts or equivalents of any of the foregoing.

 

1.87                        “Patent Term Extension” means an extension of the
term of any issued patent, or a right of protection equivalent to such an
extension, granted under the U.S. Drug Price Competition and Patent Term
Restoration Act of 1984, the Supplementary Protection Certificate of the member
states of the EU, or another similar law or regulation in any other country or
jurisdiction.  For clarity, a pediatric extension obtained by application to or
through approval of a Patent Office extending the term of any patent shall be
deemed a Patent Term Extension.

 

1.88                        “Patent Working Group” means the Working Group that
interacts on any patent matters as more fully set forth in Section10.3.

 

1.89                        “Person” means any individual, entity or
Governmental Authority.

 

1.90                        “Phase 1” means, in reference to a clinical study
(or trial) of a Janssen Product, that such study is conducted in healthy human
subjects or patients to generate information on product safety and tolerability
(as a primary purpose), and as applicable pharmacological activity or
pharmacokinetics, as more fully described in US federal regulation 21 C.F.R. §
312.21(a) and its equivalents in other jurisdictions.  For purposes of
illustration, Phase 1 Development of a Janssen Product may include a Phase 1b
study designed to assess the safety and pharmacokinetics of a Janssen Product as
a single agent or in combination with other standard of care agents used to
treat a particular Indication.

 

1.91                        “Phase 2” means, in reference to a clinical study of
a Janssen Product following one or more Phase 1 studies, that such study is
conducted in the target patient population for an Indication for determining the
safety, efficacy, and dose-ranging of the Janssen Product, which study is
prospectively designed to generate sufficient data (if successful) to commence a
Phase 3 study or to file for accelerated marketing approval, as more fully
described in US federal regulation 21 C.F.R. § 312.21(b) and its equivalents in
other jurisdictions.

 

1.92                        “Phase 3” means, in reference to a clinical study of
a Janssen Product following one or more Phase 2 studies, that such study is a
pivotal study in human patients to establish the safety and efficacy of the
Janssen Product for a particular Indication, which study is prospectively
designed to demonstrate with statistical significance that the Janssen Product
is sufficiently safe and effective for use in the Indication to support the
filing of a Drug Application for approval to market such Janssen Product for
such Indication in any jurisdiction, as more fully described in US federal
regulation 21 C.F.R. § 312.21(c) and its equivalents in other jurisdictions.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

11

--------------------------------------------------------------------------------


 

1.93                        “Prior CDA” means, the Mutual Confidential
Disclosure Agreement effective September 10, 2015, entered into between
Janssen’s Affiliate, Johnson & Johnson Innovation LLC, and Geron.

 

1.94                        “Proposed Publications” has the meaning set forth in
Section 11.6.2.

 

1.95                        “Prosecuting” means, in reference to a designated
Patent Right, preparing a Patent Right in application form for filing in any
Patent Office, or performing activities associated with filing, prosecuting,
maintaining, defending, or correcting the Patent Right in any Patent Office
proceeding or with appeal of a Patent Office decision therefrom, including with
respect to any post-grant proceeding, supplemental examination, post-grant
review, inter parte review, reexamination, reissue, interference, or opposition
proceeding in any Patent Office.  For the avoidance of doubt, Prosecuting
excludes any infringement suit or other legal Action to enforce a Patent Right
or declaratory judgment suit or other legal Action initiated by a Third Party to
challenge in court the validity or enforceability of a Patent Right. 
“Prosecute” and “Prosecution” shall each have a correlative meaning.

 

1.96                        “Prosecution Contact” means a Party’s designated
patent attorney or agent identified in a notice to the other Party (as may be
updated from time to time) as its contact for communications between the Parties
regarding the Prosecuting of any Licensed Patent Rights.

 

1.97                        “Public Disclosure” has the meaning set forth in
Section 11.5.2(a)

 

1.98                        “Reasonable Efforts” means with respect to the
research, development or commercialization of any Janssen Product by Janssen
(directly or through its Affiliates and/or sublicensees), expending efforts that
that are consistent with the efforts typically expended in the human
pharmaceutical industry by similarly resourced companies under similar
circumstances (considering, for example, stage in the Janssen Product’s
development or product life, technical challenges, market potential, regulatory
requirements, patient population, and competitive position); and with respect to
any other activity under this Agreement, the efforts that a reasonable person in
the position of the applicable party would use to engage in that activity
effectively.

 

1.99                        “Regulatory Approval” means the approval of the
applicable Regulatory Authority necessary for the marketing and sale of a
pharmaceutical or drug product for an Indication in the Field in a country,
including any and all approvals that may be required in such country for pricing
and reimbursement.  For purposes of illustration, in addition to approval of a
Drug Application: Regulatory Approval in [*] includes approval of a [*];
Regulatory Approval in [*] includes [*]; Regulatory Approval in [*] includes
[*]; Regulatory Approval in [*] includes [*]; and Regulatory Approval in the [*]
includes [*].

 

1.100                 “Regulatory Authority” means any federal, national,
multinational, state, provincial or local regulatory agency, department, bureau
or other governmental entity with authority over the marketing and sale of a
pharmaceutical product in a country, such as the FDA in the United States and
the EMA in the EU.

 

1.101                 “Requesting Party” has the meaning set forth in
Section 11.5.2 (b)

 

1.102                 “Required Filing(s)” has the meaning set forth in
Section 11.5.2 (a)

 

1.103                 “Research Plan” has the meaning set forth in
Section 4.2.1.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

12

--------------------------------------------------------------------------------


 

1.104                 “Reviewing Party” has the meaning set forth in
Sections11.5.2 (b).

 

1.105                 “Royalty Term”, as applicable to Net Sales of each
particular Janssen Product in a given country, has the meaning set forth in
Section 8.3.1.

 

1.106                 “Solid Tumor Cancer” means any cancer other than
Hematological Cancers.

 

1.107                 “Taxes” means any present or future taxes, levies,
imposts, duties, charges, assessments or fees of any nature (including any
interest thereon).

 

1.108                 “Term” means the term of this Agreement as set forth in
Section 14.1.

 

1.109                 “Third Party” means any person, entity, or other party
other than a Party to this Agreement or any of its Affiliates.

 

1.110                 “Trademark Rights” means all registered and unregistered
trademarks (including all common law rights thereto), service marks, trade
names, brand names, logos, taglines, slogans, certification marks, internet
domain names, trade dress, corporate names, business names and other indicia of
origin, together with the goodwill associated with any of the foregoing, and all
applications, registrations, extensions, and renewals thereof throughout the
world, and all rights therein provided by international treaties and
conventions.

 

1.111                 “United States”, “US” or “U.S.” means the United States of
America, including its territories and possessions.

 

1.112                 “Valid Claim” means a claim of any unexpired patent issued
or granted by a Patent Office that has not been revoked or held unenforceable or
invalid by a decision of a court or Governmental Authority of competent
jurisdiction from which no appeal can be taken, or with respect to which an
appeal is not taken within the time allowed for appeal, and that has not been
disclaimed or admitted to be invalid or unenforceable through reissue,
disclaimer, or otherwise.

 

ARTICLE II:  LICENSE GRANTS

 

2.1                               Geron Grants.  Subject to the terms and
conditions of this Agreement, Geron hereby grants to Janssen:

 

2.1.1                     a non-exclusive license, subject to Section 2.3, with
the right to sublicense in accordance with Section 2.4, under the Exhibit A
Licensed Patent Rights and the Licensed Know-How only, to make, have made, use,
offer for sale, sell, and import Janssen Products in the Field of Use and in the
Licensed Territory, provided, however, that in no event shall such license
encompass any rights or licenses granted to Janssen Biotech, Inc. under the
Imetelstat CLA as of the Effective Date of this Agreement; and

 

2.1.2                     an exclusive (even as to Geron, except to the extent
Geron expressly retains or is expressly granted back rights under this
Agreement) license, with the right to sublicense in accordance with Section 2.4,
under the Exhibit B Licensed Patent Rights only, to make, have made, use, offer
for sale, sell, and import Janssen Products in the Field of Use and in the
Licensed Territory.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

13

--------------------------------------------------------------------------------


 

2.2                                           Term of License. The license
rights granted under Section 2.1 shall commence on the Effective Date and
continue, on a Janssen Product-by-Janssen Product and country-by-country basis,
throughout the Royalty Term for a particular Janssen Product in a particular
country, and continue thereafter on a fully paid-up basis with respect to such
Janssen Product in such country, subject to the termination provisions under
Article XIV.

 

2.3                                           Certain Limitations.  Janssen
understands and acknowledges that the Exhibit A Licensed Patent Rights have been
exclusively licensed to Janssen Biotech, Inc. under the Imetelstat CLA for
certain uses and products that are not encompassed within the license rights
granted to Janssen hereunder.  Notwithstanding anything to the contrary set
forth herein, the rights granted under the Exhibit A Licensed Patent Rights
pursuant to Section 2.1.1 are subject in all cases to the rights granted prior
to the Effective Date to Janssen Biotech, Inc. under the Imetelstat CLA and the
obligations of Geron under the Imetelstat CLA, provided that nothing herein will
preclude or limit Geron and Janssen Biotech, Inc. from amending the Imetelstat
CLA in a manner that does not conflict with the non-exclusive license granted
pursuant to Section 2.1.1 under the Exhibit A Licensed Patent Rights  in the
Field of Use.

 

2.4                                           Sublicensing.  In the event that
Janssen grants to any Affiliates or any Third Parties any sublicense of the
license rights granted to Janssen under this Section 2.4, Janssen shall remain
responsible for its obligations under this Agreement including, without
limitation, all economic obligations, and shall be responsible for the
performance of the relevant sublicensee and the compliance by such sublicensee
with the terms and conditions of this Agreement.

 

2.5                               Licenses Constitute IP under Bankruptcy Code. 
All rights and licenses granted under or pursuant to any section of this
Agreement, including Section 2.1 hereof, are rights to “intellectual property”
as defined in Section 101(35A) of the Bankruptcy Code.  Each Party hereby
acknowledges, on behalf of itself and its Affiliates, “embodiments” of
intellectual property pursuant to the Bankruptcy Code include the following: 
(a) Licensed Patent Rights; (b) Licensed Know-How; and (c) laboratory notebooks
and records then in the possession of Geron  and documenting any of the
inventions or know-how arising from its research and within the Licensed Patent
Rights, to the extent identified as such in the course of a bankruptcy
proceeding, provided the foregoing shall not be construed as an obligation on
the part of Geron to identify any portions of any laboratory notebooks in its
possession that so document such inventions or know-how.

 

2.6                               No Trademark Licenses.  This Agreement does
not grant either Party any license rights under any Trademark Rights of the
other Party.

 

2.7                               No Other Rights.  No rights other than those
expressly set forth in this Agreement are granted by one Party to the other
Party hereunder, and no additional rights shall be deemed granted to either
Party by implication, estoppel, or otherwise, with respect to any Patent Rights,
Know-How, or other intellectual property rights.

 

2.8                               Geron Covenants. During the Term of this
Agreement, Geron shall not, directly or through any Affiliate or Third Party,
(a) use, have used, make, have made, sell, offer for sale or import any Excluded
Product; or (b) grant any Third Party any right under the Exhibit B Licensed
Patent Rights to use, have used, make, have made, sell, offer for sale, or
import, any Excluded Product, in each case ((a) or (b)), either alone or in
combination with any other product.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

14

--------------------------------------------------------------------------------


 

2.9                               Limited Waiver by Geron for Licensed
Know-How.  Solely with respect to Janssen and its Affiliates and sublicensees,
and solely for the purpose of enabling Janssen to exercise the rights granted by
Geron to Janssen under this Agreement, Geron hereby waives the obligations of
confidentiality and non-use required of each of [*] solely with respect to
Licensed Know-How for the period that each such individual is employed or
contractually engaged as a consultant by Janssen or any of its Affiliates or
sublicensees hereunder.  In regards to this waiver, Geron shall send the letters
attached hereto as Exhibit F to [*] promptly after the Effective Date of this
Agreement.

 

ARTICLE III. :  [Article Intentionally Omitted]

 

ARTICLE IV:  RESEARCH, DEVELOPMENT & COMMERCIALIZATION

 

4.1                               Research, Development and Commercialization
Efforts.  Janssen, directly or through one or more of its Affiliates or
sublicensees, will use Reasonable Efforts to perform research, development and
commercialization activities under the Licensed Patent Rights to obtain at least
one Janssen Product to be researched, developed and commercialized at Janssen’s
sole cost.  Janssen will use Reasonable Efforts to (1) develop at least one
Janssen Product by conducting clinical trials designed to obtain Regulatory
Approval in at least one Major Market Country, (2) obtain Regulatory Approval
for at least one Janssen Product in at least one Major Market Country, and
(3) commercialize such Janssen Product in at least one Major Market Country. 
Notwithstanding the foregoing, Janssen is not required to use any specified
level of effort to advance any additional Janssen Products.  Janssen will be
responsible for all costs incurred in researching, developing and
commercializing Janssen Products.  Janssen will be solely responsible for
manufacture, supply, marketing, promotion, sale, and distribution of Janssen
Products and all associated costs.

 

4.2                               Research Plan and
Development/Commercialization Reporting; Party Representatives.

 

4.2.1                     Research Plan and Annual Report.  Attached as
Exhibit C is a confidential research plan describing the planned research
activities to be undertaken by Janssen and anticipated timeframes for such
activities (the “Research Plan”).  Within [*] ([*]) days after the anniversary
of the Effective Date (and each year thereafter within [*] ([*]) days after each
anniversary date for so long as any Janssen Product is being researched), for
each Janssen Product, until [*] acceptance of an IND with FDA (or [*] acceptance
of an equivalent filing by an ex-U.S. Regulatory Authority) for such Janssen
Product, Janssen shall provide Geron with (a) [*], and (b) [*], including [*],
in sufficient detail to enable Geron to assess whether Janssen is complying with
this Agreement (the “Annual Report”).  Geron shall have the right to ask
reasonable questions regarding the Annual Report and Janssen shall provide
reasonable responses to such questions within reasonable timeframes.  Geron
shall treat each Annual Report in accordance with the confidentiality, non-use
and publicity terms set forth in Article XI.  Annual Reports may include Highly
Confidential Information, provided, however, that Janssen may not designate an
entire Annual Report as “Highly Confidential Information”, nor may the
designation of “Highly Confidential Information” be applied in a manner that
prevents Geron from receiving a reasonable overview of the [*] under any
Research Plan.  Until the earlier of (i) publication or other public disclosure
by Janssen of such information, or (ii) the date of [*] acceptance of an IND
with FDA (or [*] acceptance of an equivalent filing by a Regulatory Authority
outside the US), for any Janssen Product, Janssen may choose not to include in
any Annual Report information related to [*] for such Janssen Product.  In the
event that Janssen does not include [*] for a particular Janssen Product in an
Annual Report on the grounds that it is [*], Janssen must

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

15

--------------------------------------------------------------------------------


 

provide an explanation for the omission [*].  In addition, in each Annual
Report, Janssen must certify that it is not researching or developing Janssen
Products whose predominant or primary mechanism of action is telomerase
inhibition, including the inhibition of the expression, activity or function of
any RNA, protein, enzyme or gene of the telomerase complex, or otherwise through
the same predominant or primary mechanism of action as any “Active Substance” as
defined.in the Imetelstat CLA (which definition, for convenience, is set forth
in Exhibit D),

 

4.2.2                     Development/Commercialization Report.  Within [*]
([*]) days after [*] acceptance of an IND with FDA (or [*] acceptance of an
equivalent filing by a Regulatory Authority outside the US) for a given Janssen
Product, Janssen shall provide Geron with a confidential, written progress
report providing a reasonable overview of the [*] in sufficient detail to enable
Geron to assess whether Janssen is complying with this Agreement (the
“Development/Commercialization Report”).  Such Development/Commercialization
Report shall be updated annually thereafter and provided to Geron each year
within [*] ([*]) days after each anniversary date of the Effective Date of this
Agreement for so long as a Janssen Product is being developed or commercialized
and subject to payment of a Royalty (i.e., until expiry of the Royalty Term for
such Janssen Product).  Geron shall have the right to ask reasonable questions
regarding the Development/Commercialization Report and Janssen shall provide
reasonable responses to such questions within reasonable timeframes.    Geron
shall treat the information disclosed in the Development/Commercialization
Report as confidential information in accordance with the confidentiality,
non-use and publicity terms set forth in Article XI of this Agreement.

 

4.2.3                     Party Representatives.  Promptly after the Effective
Date, the Parties shall each appoint at least one representative of such Party
(each, a “Party Representative”) to act as liaison(s) for such Party with
respect to the other Party, and to, among other things, facilitate communication
between the Parties, coordinate information exchange provided for in this
Agreement, and otherwise serve to facilitate the Parties’ relationship
hereunder.

 

4.3                               Regulatory.  Janssen, directly or in the name
of one or more of its Affiliates or sublicensees, shall be responsible for all
regulatory filings in those countries in which Janssen elects to seek Regulatory
Approval for a Janssen Product.  Geron shall not make any such regulatory
filings.  Janssen shall communicate as necessary with Governmental Authorities
regarding any regulatory filings for Janssen Products and any Regulatory
Approval for Janssen Products.  Geron will acquire no interest in any
application submitted or approval granted in connection with Regulatory Approval
for Janssen Products.

 

4.4                               Trademarks.  Janssen (directly or through its
Affiliates and sublicensees) will select its own trademarks under which it will
market Janssen Products hereunder and will own the Trademark Rights associated
therewith.

 

4.5                               No Geron Decision Making.    Geron will not be
entitled to make decisions regarding research, development or commercialization
of Janssen Products.

 

4.6                               Subcontracting.  Janssen may subcontract any
of its activities hereunder to any Third Party, provided that Janssen shall be
responsible for the performance of the subcontractor.

 

4.7                               Licensed Patent Rights Records. Subject to the
terms and conditions of this Section 4.7, and to the extent Geron is reasonably
able to do so, Geron shall make reasonable efforts to provide Janssen with
additional information contained in Geron’s records and provide copies of
Geron’s records if

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

16

--------------------------------------------------------------------------------


 

requested by Janssen (at Janssen’s cost) solely to the extent relating to any
Licensed Patent Rights licensed hereunder and necessary or useful for the
Prosecution or enforcement by Janssen, to the extent of its rights hereunder, of
any Licensed Patent Rights hereunder.   In the event that Geron does not wish to
maintain any records relating to any Licensed Patent Rights, prior to discarding
such records, Geron shall, to the extent it is aware of such discarding of such
records, notify Janssen and offer Janssen the opportunity to maintain such
records at Janssen’s cost, provided that in no instance shall such a failure to
notify be a material breach of this Agreement.

 

4.8                               Maintenance of Research Records.  Janssen
shall maintain, or cause to be maintained, records of any of its respective
Research Plan activities or development or commercialization activities
conducted by it in material compliance with Applicable Law (including the
requirements of good clinical practice, GLP and good manufacturing practice, in
each case to the extent applicable.

 

ARTICLE V:  NON-BREACH OF IMETELSTAT CLA

 

Attached as Exhibit K, is a letter agreement between Janssen Biotech Inc. and
Geron pursuant to which Janssen Biotech Inc. covenants that it will not (and
waives, releases and discharges any right to) institute, prosecute or pursue any
complaints, claims, charges, claim for relief, demands, suits, or actions based
upon  the execution of this Agreement, any actual or purported conflict between
this Agreement and the Imetelstat CLA or the exercise of rights and performance
of any obligations in accordance with the terms and conditions of this
Agreement.

 

ARTICLE VI:  [Article Intentionally Omitted]

 

ARTICLE VII:  [Article Intentionally Omitted]

 

ARTICLE VIII:  FINANCIAL PROVISIONS

 

8.1                               Upfront and Continuation Payments.

 

8.1.1                     Upfront.  In partial consideration of the rights
granted to Janssen under this Agreement, a non-refundable upfront payment in the
amount of five million dollars (US) ($5,000,000) shall be due from Janssen to
Geron upon the Effective Date and payable within [*] ([*]) days thereof.

 

8.1.2                     Annual License Maintenance Fee.  In consideration of
maintenance of license rights granted to Janssen under Sections 2.1.1 and 2.1.2,
a non-refundable annual license maintenance fee in the amount of [*] US dollars
($[*]), the first payment of which shall be due from Janssen to Geron upon the
first anniversary of the Effective Date and payable within [*] ([*]) days
thereafter; subsequent payments shall be due upon the anniversary of the
Effective Date and payable within [*] ([*]) days thereafter, until the later of
(a) the [*] ([*]) anniversary of  the Effective Date (with no payment due on the
[*] anniversary of the Effective Date) for a maximum of [*] ([*]) payments or
(b) First Commercial Sale of the [*] Janssen Product.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

17

--------------------------------------------------------------------------------


 

8.2                               Milestone Payments.  Janssen shall pay each of
the milestone payments identified in this Section 8.2 to Geron one time only,
upon the first achievement (if any) of the specified milestone event with
respect to the first Janssen Product to attain such milestone event.  No further
payment shall be due from Janssen upon the achievement of the same milestone
event by another Janssen Product.

 

Milestone Event

 

Milestone Payment (US
dollars)

(i)

[*]

 

[*] ($[*])

(ii)

[*]

 

[*] ($[*])

(iii)

[*]

 

[*] ($[*])

(iv)

[*]

 

[*] ($[*])

(v)

[*]

 

[*] ($[*])

(vi)

[*]

 

[*] ($[*])

(vii)

[*]

 

[*] ($[*])

(viii)

[*]

 

[*] ($[*])

 

8.2.1                               Registration Enabling Clinical Study.  In
the event a Phase 2/3 clinical study is registration-enabling for a particular
Janssen Product, the [*] milestone referenced above in [*] shall be due and
payable upon the [*] of such Phase 2/3 clinical study.  In the event a Phase 2
clinical study is registration-enabling for a particular Janssen Product, the
[*] milestone, if not previously paid, shall be due and payable concurrently
with the next achieved milestone (e.g., [*]).

 

8.2.2                     Each Milestone Payment Is Paid Only Once.  The
milestone events as specified in this Section 8.2 may be achieved by the same or
distinct Janssen Products.  Once a milestone is achieved by a Janssen Product
according to this Section 8.2 and a milestone payment is paid for achievement of
that milestone, no additional milestone payments shall be due under Section 8.2
for achievement of that milestone event by the same or other Janssen Products. 
Additionally, should a Janssen Product be replaced or backed up by another
Janssen Product, no additional milestone payments shall be due under Section 8.2
for milestone events completed by the replacement or back-up Janssen Product for
which corresponding milestone payments were previously made to Geron with
respect to such replaced Janssen Product.

 

8.2.3                     Notice and Payment for Milestone Events.  Janssen
shall inform Geron in writing as soon as practicable, but in any event no later
than [*] ([*]) Business Days after the achievement of any milestone event
hereunder, and thereafter Geron may submit to Janssen an invoice for the
applicable milestone payment due.  Milestone payments due from Janssen to Geron
shall be payable [*] ([*]) days from Janssen’s receipt of an invoice from Geron
for the applicable amount due.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

18

--------------------------------------------------------------------------------


 

8.3                               Royalty Payments.

 

8.3.1                     Royalty Base and Term.  The determination of which
particular Net Sales of Janssen Products by Janssen and its Affiliates and Third
Party sublicensees will form the base of a royalty obligation under this
Section 8.3 shall be made on a Janssen Product-by-Janssen Product and
country-by-country basis.  The period, if any, during which royalties will
accrue on Net Sales by Janssen and its Affiliates and Third Party sublicensees
of a particular Janssen Product in a given country (the “Royalty Term”) shall
run, from the date of the First Commercial Sale of such particular Janssen
Product by Janssen or its Affiliate or Third Party sublicensee in the given
country, until expiration of the last-to-expire Valid Claim of the Licensed
Patent Rights in the given country that Covers the particular Janssen Product.

 

8.3.2                     Royalty Rates in Licensed Patent Countries.  In a
Janssen Calendar Year or the portion thereof falling within the applicable
Royalty Term(s), the applicable royalty rate for calculating royalties due on
the applicable incremental amount of the aggregate worldwide annual Net Sales of
a particular Janssen Product by Janssen and its Affiliates and Third Party
sublicensees in countries in which one or more Licensed Patent Right(s) in the
given country Covers the particular Janssen Product (each such country a
“Licensed Patent Country” and collectively, “Licensed Patent Countries”) shall
be determined as provided under the applicable clause (a) or (b) below of this
Section 8.3.2.  Royalties due shall be calculated by multiplying the applicable
increment of aggregate worldwide Net Sales of Janssen Products, made in Licensed
Patent Countries during a Janssen Calendar Year (or portion thereof) during the
applicable Royalty Term in such countries, against the applicable royalty
rate(s) as identified below, subject to any applicable adjustments or reductions
as provided in Section 8.3.4 below, with each royalty rate referred to below
applying only to that increment of annual Net Sales that falls within the
incremental sales bracket for such royalty rate.  For the avoidance of doubt,
only one royalty rate, and obligation to make a royalty payment, shall apply to
a particular unit of Janssen Product in a given country.

 

(a)                                 With regard to Net Sales of a particular
Janssen Product sold by Janssen and its Affiliates and Third Party sublicensees
in Licensed Patent Countries, the following incremental royalty rates shall
apply to such Net Sales:

 

Table I

 

Incremental sales bracket (aggregate worldwide annual Net Sales of a
particular Janssen Product in Licensed Patent Countries), in US dollars

 

Royalty Rate

(i)

Less than [*] (<$[*])

 

[*] percent
([*]%)

(ii)

Greater than or equal to [*] and less than [*] (> $[*] and < $[*])

 

[*] percent
([*]%)

(iii)

Greater than or equal to [*] (> $[*])

 

[*] percent ([*]%)

 

To illustrate the calculation of royalties due for a hypothetical Janssen
Calendar Year, if, for example, cumulative annual worldwide Net Sales of a
particular Janssen Product upon which royalties accrue as provided in Table I of
this Section 8.3.2 totaled $[*] for a Janssen Calendar Year, then absent any

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

19

--------------------------------------------------------------------------------


 

adjustments or reductions pursuant to Section 8.3.4, the royalties due would be
calculated as follows: ([*] x $[*]) + ([*] x $[*]) + ([*] x $[*]).

 

8.3.3                     Net Sales in Countries That Are Not Licensed Patent
Countries.

 

No royalties shall be due on sales of any product sold by Janssen and its
Affiliates and Third Party sublicensees in countries that are not Licensed
Patent Countries, regardless of whether such product would have been a Janssen
Product in a Licensed Patent Country.

 

8.3.4                     Adjustments to Royalties.

 

(a)                                 Compulsory License.  If at any time in any
country a Third Party shall, under a Government Order by a competent
Governmental Authority granting or compelling the granting of a license under a
Valid Claim of any Licensed Patent Rights Covering any Janssen Product sold by
or on behalf of Janssen in such country, offer for sale or sell any product in
competition with the Janssen Product marketed by or on behalf of Janssen with
respect to which royalties become due from Janssen pursuant to Section 8.3.2
above, then Janssen may reduce the royalty rate for calculating royalties due to
Geron based on Janssen’s and its Affiliates’ and Third Party sublicensees’ Net
Sales of Janssen Product in such country under Section 8.3.2 to be equivalent to
the royalty rate payable by the Third Party to Geron under the compulsory
license granting the Third Party the right to market the competing product,
provided that, Janssen shall not have the right to apply any additional royalty
adjustment under the remainder of this Section 8.3 if Janssen elects to adjust
the royalties pursuant to this Section 8.3.4(a).

 

(b)                       Generic Competition.  In the event a Generic Product
is sold by a Third Party in a given country where a Janssen Product is sold by
Janssen (directly or through an Affiliate or Third Party sublicensee) during the
Royalty Term, and only if and for the duration that Generic Erosion persists for
such Janssen Product in such country, the applicable royalty rate for such
country under Section 8.3.2, shall be reduced by [*] percent ([*]%)].  The
reduced royalty rate will be applied retroactively, if necessary, to the sales
of the applicable Janssen Product in the Janssen Calendar Quarter immediately
following the Janssen Calendar Quarter during which Generic Erosion [*] occurs,
and such reduced royalty rate shall thereafter continue on a Janssen Calendar
Quarter-by-Janssen Calendar Quarter basis during the Royalty Term for so long as
such Generic Erosion continues to exist.

 

(c)                        Third Party License.  In the event that after the
Effective Date of this Agreement, Janssen secures rights to a Third-Party patent
having claims Covering the Janssen Product as a composition of matter in a
particular Licensed Patent Country and is obligated to make royalty payments to
such Third Party, Janssen shall have the right to deduct from any royalties owed
to Geron with respect to such Janssen Product an amount equal to [*] percent
([*]%)] of such Third-Party royalty payments.

 

(d)                       Royalty Floor. Notwithstanding anything to the
contrary, except for the royalty adjustment set forth in Section 8.3.4(a), in no
event shall the total royalty adjustments under this Section 8.3.4 reduce the
applicable royalty rate under Section 8.3.2 by more than [*] percent ([*]%)] as
compared to the rates set forth in section 8.3.2 as a result of all adjustments
combined.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

20

--------------------------------------------------------------------------------


 

ARTICLE IX:  GENERAL PAYMENT TERMS

 

9.1                               Invoices.  Any payment for an amount due to
Geron under this Agreement shall be payable, except as otherwise expressly
provided herein, within [*] ([*]) days after Janssen’s receipt of an invoice
from Geron for such amount due.  Each invoice shall specifically refer to this
Agreement and Janssen’s purchase order number as provided to Geron, and shall
provide other information as specified in the form of invoice attached as
Exhibit J.

 

9.2                               Royalty Reporting and Payments. Royalty
payments due shall be payable in United States dollars [*] ([*]) days after the
end of each Janssen Calendar Quarter during the Term.  Each payment of royalties
due under this Agreement will be accompanied with a royalty report setting
forth, on a Janssen Product-by-Janssen Product and country-by-country basis: 
(a) the amount of Net Sales of Janssen Product by Janssen, its Affiliates and
sublicensees; (b) for the United States only, [*]; (c) the conversion of such
Net Sales from the currency of sale into US dollars in accordance with
Section 9.4 as applicable; and (d) a calculation of the aggregate amount of
royalties owed based on such Net Sales, including the methodology used in order
to determine the appropriate royalty tier and royalty payable, showing the
application of the reductions, if any, made in accordance with the terms of
Section 8.3.4.

 

9.3                               Remittance.  All payments due to Geron
hereunder shall be made in immediately available funds by electronic transfer,
by Janssen (or an Affiliate on its behalf) to the bank account identified below
or such other bank account as Geron may designate in writing to Janssen.  Any
payments due and payable under this Agreement on a date that is not a Business
Day may be made on the next Business Day.  If, at any time, legal restrictions
prevent the prompt remittance of part of or all of the royalties due hereunder
with respect to any country where Janssen Products are sold, Janssen shall have
the right and option to make such payments by depositing the amount thereof in
local currency to Geron’s accounts in a bank or depository in such country as
directed by Geron or by using such lawful means or methods for remitting payment
as Janssen may reasonably determine.

 

Name of Bank:

[*]

Bank address:

[*]

Routing/Transit No.

[*]

Credit DDA:

[*]

Account Name:

[*]

For Further Credit:

[*]

 

9.4                               Currency.  All payments under this Agreement
shall be payable in United States dollars.  With respect to sales of a Janssen
Product invoiced in a currency other than US dollars, such amounts and the
amounts payable hereunder shall be expressed in their United States dollars
equivalent calculated using the method described in the remainder of this
Section 9.4.  For each Janssen Calendar Year during which royalties become due
hereunder, Janssen shall provide: (a) the Currency Hedge Rate to be used for the
local currency of each country of the Licensed Territory and (b) the calculation
of each such Currency Hedge Rate in writing to Geron not later than [*] ([*])
Business Days after the Currency Hedge Rates (for countries other than the U.S.
where any royalty-bearing sales of Janssen Products hereunder occur) are
available from Janssen or its applicable Affiliates, [*]. Each Currency Hedge
Rate for a given country will remain constant throughout the entire Janssen
Calendar Year.  Janssen shall use the Currency Hedge Rates to convert Net Sales
to United States dollars for the purpose of calculating royalties.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

21

--------------------------------------------------------------------------------


 

9.5                               Taxes.

 

9.5.1                     Each Party shall be solely responsible for the payment
of all taxes imposed on its share of income arising directly or indirectly from
activities of the Parties under this Agreement.

 

9.5.2                     Each Party will make all payments due to the other
Party under this Agreement without deduction or withholding for Taxes except to
the extent that any such deduction or withholding is required by Applicable Law
in effect at the time of payment.  The Parties agree to use commercially
reasonable efforts to [*] and to consult in good faith before taking any action
that is reasonably expected to result in [*] payable under this Agreement.

 

9.5.3                     Any Tax required to be withheld on amounts payable by
the payor Party under this Agreement will be paid by the payor on behalf of the
payee Party to the appropriate Governmental Authority, and the payor will
furnish the payee with proof of payment of such Tax.  Any such Tax required to
be withheld will be an expense of and borne by the payee.  If any such Tax is
assessed against and paid by the payor, then the payee shall indemnify and hold
harmless the payor from such Tax.

 

9.5.4                     The Parties will cooperate with respect to all
documentation required by any taxing authority or reasonably requested by either
Party to secure a reduction in the rate of applicable withholding Taxes.  Within
[*] ([*]) Business Days of the Execution Date of this Agreement, each Party will
deliver to the other Party an accurate and complete Internal Revenue Service
Form W-9 and such form shall be updated and renewed as required by Applicable
Law.

 

9.6                               Records and Audit Rights.

 

9.6.1                     Maintenance of Records.  Each Party shall keep (and
shall cause its Affiliates, and subcontractors and sublicensees to keep)
complete, true and accurate books and records in accordance with Accounting
Standards in sufficient detail for the other Party to determine the payments due
and costs incurred under this Agreement.  Each Party will keep such books and
records in accordance with Applicable Law and for at least [*] ([*]) years
following the date of the payment to which they pertain.

 

9.6.2                     Audit Right.  Upon the written request of a Party (as
applicable, the “Auditing Party”), not more than once in each Calendar Year, the
other Party (the “Audited Party”) shall permit an independent certified public
accounting firm of nationally recognized standing selected by the Auditing Party
and reasonably acceptable to the Audited Party to have confidential access
during normal business hours to such records of the Audited Party and its
applicable Affiliates or Third Party sublicensees or subcontractors as may be
reasonably necessary to verify the accuracy of any payments made under this
Agreement for any period ending not more than [*] ([*]) years prior to the date
of such request.  The accounting firm shall provide each Party a correct and
complete copy of the report summarizing the final results of such audit, which
shall be treated as the Audited Party’s Confidential Information.  The Auditing
Party shall obligate its accounting firm to keep the Audited Party’s information
confidential, and shall at the request of the Audited Party cause the Auditing
Party’s accounting firm to execute a reasonable confidentiality agreement prior
to commencing any such audit.

 

9.6.3                     Audit Fees.  The fees charged by an accounting firm
engaged by a Party in accordance with Section 9.6.2 shall be paid by the
Auditing Party, provided, however, that if the audit uncovers an underpayment
exceeding [*] percent ([*]%) of the total amount due in accordance with this
Agreement, then the fees of such accounting firm shall be paid by the Audited
Party.  Any underpayments discovered by such audit or otherwise will be paid or
refunded promptly by the applicable Party within [*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

22

--------------------------------------------------------------------------------


 

([*]) days of the date the Auditing Party delivers to the Audited Party such
accounting firm’s written report, or as otherwise agreed upon by the Parties,
plus interest calculated in accordance with Section 9.8.

 

9.7                               Party Making Payment.  Geron acknowledges and
agrees that, as may be delegated by Janssen from time to time, an Affiliate of
Janssen acting as a paying agent for Janssen may make certain payments due to
Geron under this Agreement on behalf of Janssen, provided that Janssen shall
remain primarily responsible for any such payments due to Geron under this
Agreement.

 

9.8                               Interest on Late Payments.  Interest may be
assessed by a payee Party on any amounts payable to it under this Agreement
which are not paid by the payor Party on or before the due date for payment
hereunder.  Such interest shall accrue and be calculated on a daily basis at the
rate of [*] percent ([*]%) per annum above the then-current prime rate quoted by
Citibank in New York City (but in no event in excess of the maximum rate
permissible under Applicable Laws), for the period from the due date for payment
until the date of actual payment.  The payment of such interest shall not limit
the payee Party from exercising any other rights it may have as a consequence of
the lateness of any payment from the payor Party.

 

9.9                                           Monetization of Royalties.  In the
event that Geron enters into an agreement with a Third Party that grants such
Third Party rights to receive royalties and other related payments under this
Agreement (the “Monetization”), this Section 9.9 shall apply.  For the avoidance
of doubt, following the consummation of any such Monetization, Geron shall
remain responsible for the performance of its obligations under this
Agreement.   In connection with any such Monetization, Jansen hereby consents to
the following: at the request of Geron, Janssen shall make royalty payments to
the Third Party designated by Geron and shall provide such party with royalty
reports in accordance with Section 9.2, provided that such party first agrees in
writing to maintain such reports in confidence and to use such reports only for
purposes of verifying its rights to receive, and the amount of, such royalty
payments.  In addition, at the request of Geron, any Third Party designated by
Geron to receive royalty payments and reports pursuant to a Monetization under
this Section 9.9 shall have the right to exercise Geron’s audit rights in
accordance with Section 9.6 in lieu of Geron exercising such rights.  In advance
of conducting any such audit, such party and Janssen shall enter into an
agreement memorializing such audit rights and addressing any particulars not
covered in Section 9.6.

 

ARTICLE X: INTELLECTUAL PROPERTY MATTERS

 

10.1                        Ownership; Prosecution of Patent Rights.

 

10.1.1              Ownership of New Inventions, Patent Rights.  Each Party
shall own all inventions generated by it and its Affiliates and their respective
employees, agents and independent contractors in the course of conducting such
Party’s activities under this Agreement (or, in the case of Geron, [*]), with
inventorship being determined in accordance with U.S. patent laws.  The Patent
Rights associated with Geron’s interest in any such inventions (whether solely
or jointly owned) shall be included in the Exhibit B Licensed Patent Rights.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

23

--------------------------------------------------------------------------------


 

10.1.2              Communications.  Each Party shall use reasonable efforts to
handle all communications between the Parties under this Section 10.1 through
its Prosecution Contacts and keep such communications in strict confidence to
protect their attorney-client privileged status.

 

10.1.3              Reporting of Filings.  Upon Janssen’s reasonable request,
Geron shall provide Janssen with copies of all material Prosecution papers as
filed in or received from any Patent Offices pertaining to the Licensed Patent
Rights, provided, however, that for so long as Janssen remains an Affiliate of
Janssen Biotech Inc., Janssen shall obtain copies of material Prosecution papers
as filed in or received from any Patent Offices pertaining to the Exhibit A
Licensed Patent Rights from Janssen Biotech, Inc. and Geron shall not be so
obligated to provide such Prosecution papers to Janssen,.  Geron shall use
reasonable efforts to provide Janssen, with reasonable advance time, such as at
least [*] ([*]) days prior to a proposed Prosecution filing in a Patent Office
(such as a draft application or response to an official action) with respect to
any Exhibit B Licensed Patent Rights, and provide Janssen an opportunity to
comment thereon through its Prosecution Contact.  Geron shall provide Janssen,
promptly after filing, a copy of each Prosecution filing with respect to any
Exhibit B Licensed Patent Rights as filed in the Patent Office.  Geron shall, on
an annual basis during the Term, provide Janssen with a report identifying the
status of any Exhibit A Licensed Patent Rights.

 

10.1.4              Responsibility and Coordination.

 

(a)                                 Exhibit A Licensed Patent Rights.  As
between the Parties, Geron shall be responsible, through outside patent counsel
engaged by Geron, for Prosecuting the Exhibit A Licensed Patent Rights.

 

(b)                                 Exhibit B Licensed Patent Rights.  Geron
shall be primarily responsible, through outside patent counsel mutually
acceptable to the Parties and engaged by Geron, for Prosecuting the Exhibit B
Licensed Patent Rights, provided that Geron shall: (i) follow, and instruct the
outside patent counsel to follow, any reasonable directions by Janssen as
provided by its designated Prosecution Contact in prosecuting any Exhibit B
Patent Rights, including with respect to the filing of any continuation,
divisional, or other continuing applications, and (ii)  provide reasonable
advance notice to Janssen of any intent by Geron to relinquish its
responsibility for or abandon the prosecution, maintenance or defense of the
Exhibit B Licensed Patent Rights in order to provide Janssen the opportunity to
assume the prosecution, maintenance and defense thereof, at Janssen’s cost, in
accordance with Section 10.1.6.

 

10.1.5              Prosecution Costs for Licensed Patent Rights.

 

(a)                                 Exhibit A Licensed Patent Rights.  As
between the Parties, Geron shall be solely responsible for all Patent Costs
incurred in Prosecuting any Exhibit A Licensed Patent Right.

 

(b)                                 Exhibit B Licensed Patent Rights.  Janssen
and Geron shall each bear fifty percent (50%) of the Patent Costs incurred in
Prosecuting any of the Exhibit B Licensed Patent Rights after the Effective
Date.  Geron shall provide to Janssen, on a quarterly basis, an invoice for such
Patent Costs, which invoice shall be in the form set forth in Exhibit J and due
within [*] ([*])] days of receipt thereof.

 

10.1.6              Abandonment of Exhibit B Licensed Patent Rights.  To the
extent Geron, in accordance with Section 10.1.4(b), notifies Janssen that it
intends to allow any particular Exhibit B

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

24

--------------------------------------------------------------------------------


 

Licensed Patent Right that is pending in any Patent Office to lapse or become
abandoned (including by failure to validate an allowed multi-jurisdictional
patent application, such as may be pending in the European Patent Office, in any
possible country), Janssen shall thereupon have the right, but not the
obligation, to assume responsibility for the further Prosecution of such
Exhibit B Licensed Patent Right (and any continuing application based thereon)
and all Patent Costs associated therewith, and in such event: (i) Geron shall
reasonably cooperate to promptly effect transfer of Prosecution of such
Exhibit B Patent Right to Janssen and assign all of Geron’s interest in such
Exhibit B Patent Right to Janssen; and (ii) such transferred Exhibit B Licensed
Patent Right shall no longer be deemed to be a Licensed Patent Right for the
purpose of determining any royalty obligation of Janssen hereunder in the
applicable country(ies)

 

10.2                        Prosecution Cooperation.  Each Party shall provide
all reasonable assistance requested by the other Party for Prosecuting any
Exhibit B Licensed Patent Rights consistent with the terms hereof, including
with respect to the timely completion of filings of Prosecution papers,
compliance with Applicable Laws, and recording of assignments to reflect
ownership consistent with the terms hereof.

 

10.3                        Patent Working Group.  Each Party shall establish
and appoint two to three representatives from each of Geron and Janssen (the
“Patent Working Group”), including each Party’s Prosecution Contact(s), for the
sole purposes of alignment of activities under this Article X governing
responsibilities for Prosecuting and enforcing the Exhibit B Licensed Patent
Rights.  The Prosecution Contact(s) for each respective Party shall be solely
responsible for documenting at their discretion any issues discussed relating to
any Exhibit B Licensed Patent Rights, which documents and the content of such
discussions shall be held in strict confidence by the Parties to protect their
common interests and preserve the privileged status of any attorney-client
communication, advice, or legal opinion reflected therein.

 

10.4                        Patent Enforcement.

 

10.4.1              Notice.

 

(a)                                 Each Party shall promptly notify the other
Party of any apparent, threatened, or actual infringement by a Third Party of
any Exhibit B Licensed Patent Rights of which the Party becomes aware.  The
notifying Party shall promptly furnish the other with all known details or
evidence of such infringement.

 

(b)                                 Each Party shall promptly notify the other
Party of any Third Party communications pertaining to any Exhibit B Licensed
Patent Rights that the Party receives pursuant to the Drug Price Competition and
Patent Term Restoration Act of 1984 or similar such notice, including notices
pursuant to §§ 101 and 103 of such act from persons who have filed an
abbreviated NDA (ANDA) or a paper NDA.

 

10.4.2              Enforcement Actions.

 

(a)                       Upon payment by Janssen of [*], in each case, under
Section 8.2, Janssen shall have the initial right, at its expense and in its own
name (or in the name of Geron as may be required under Applicable Law), for
bringing any infringement suit or other enforcement Action on account of any
Third Party infringement of any Exhibit B Licensed Patent Rights based on any
alleged making, using, selling, offering for sale, importing, or other
exploitation of any Janssen Product in infringement of

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

25

--------------------------------------------------------------------------------


 

any such Exhibit B Licensed Patent Rights (each a “Janssen Product
Infringement”), by counsel of its own choice, and Geron will cooperate with
Janssen as Janssen may reasonably request in connection with any such Action,
including by becoming a party to such action at Janssen’s cost, provided that
Janssen shall reimburse Geron for its out of pocket costs reasonably incurred in
connection with rendering such assistance.  If Janssen declines to initiate such
an enforcement Action against any unabated Janssen Product Infringement it shall
notify Geron, who shall thereafter have the right (but not the obligation) at
Geron’s expense and in its own name, to initiate such Action by counsel of its
choice, and Janssen shall cooperate with Geron as Geron may reasonably request,
including by becoming a party to such action at Geron’s cost, and Geron shall
reimburse Janssen for its  out of pocket costs reasonably incurred in connection
with rendering such assistance.

 

(b)                       Prior to the payment by Janssen of either [*], in each
case, under Section 8.2, in the event of a Janssen Product Infringement, Geron
shall have the first right to initiate an enforcement Action against such
Janssen Product Infringement, by counsel of its own choice, and Janssen will
cooperate with Geron as Geron may reasonably request in connection with any such
Action, including by becoming a party to such action at Geron’s cost, provided
that Geron shall reimburse Janssen for its out of pocket costs reasonably
incurred in connection with rendering such assistance.  However, if Geron does
not wish to initiate such Action, it shall timely notify Janssen, and Janssen
shall thereafter have the right (but not the obligation) at Janssen’s expense,
to initiate such Action by counsel of its choice, and Geron shall cooperate with
Janssen as Janssen may reasonably request, including by becoming a party to such
action at Janssen’s cost, and Janssen shall reimburse Geron for its out of
pocket costs reasonably incurred in connection with rendering such assistance.

 

(c)                        A settlement or consent judgment or other voluntary
final disposition of an Action brought by a Party under this Section 10.4.2 may
be entered into without the consent of the other Party, provided that such
settlement, consent judgment, or other disposition does not admit the invalidity
or unenforceability of any Exhibit B Licensed Patent Rights, and provided
further that any rights granted to a Third Party to continue any activity upon
which such Action was based in such settlement, consent judgment, or other
disposition shall be limited to the Third Party’s product or activity that was
the subject of the Action.  Damages recovered and any other amounts awarded in
any Actions for Janssen Product Infringement under this Section shall be
allocated to the Party who brought the Action, after reimbursement of each
Party’s actual expenses incurred in such Actions as provided hereunder, provided
that Janssen shall owe Geron royalties as determined in accordance with
Section 8.3 based on damage amounts recovered by Janssen due to the Janssen
Product Infringement (such as in the form of lost profits or reasonable
royalties assessed on account of the Third Party’s sales of infringing product),
after reimbursement of costs incurred in such Action.

 

10.5                        Patent Term Extensions.  Janssen shall have the sole
discretion to determine which of the Exhibit B Licensed Patent Rights, if any,
are extended pursuant to U.S. Drug Price Competition and Patent Term Restoration
Act of 1984, the Supplementary Protection Certificate in the EU and other
similar patent extension opportunities available in any other country, with
respect to any Janssen Product.  Geron shall cooperate with Janssen and shall
provide Janssen with power of attorney to file for any such patent term
extension (or if such course of action is not permissible, shall file for any
such patent term extension under the direction and control of Janssen). 
Notwithstanding the above, Geron shall not extend, or enable a Third Party to
extend, any Exhibit B Licensed Patent Right without the prior written consent of
Janssen.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

26

--------------------------------------------------------------------------------


 

10.6                        Orange Book.  Janssen shall have sole discretion to
determine which of the Exhibit B Licensed Patent Rights, if any, shall be listed
in the “Orange Book” in the U.S., or any analogous or similar listing in any
other country, with respect to any Janssen Product.  Geron shall not, and shall
not enable a Third Party to, list any of the Exhibit B Licensed Patent Rights in
the “Orange Book” in the U.S., or any analogous or similar listing in any other
country without the prior written consent of Janssen.

 

10.7                        Janssen Product Trademarks.  Janssen shall have
(directly and through its Affiliates and Third Party sublicensees
Commercializing Janssen Products) the right to brand, at its discretion, the
Janssen Products using trademarks and trade names selected at its discretion and
to file for, obtain, and maintain at its discretion and cost Janssen Product
Trademark Rights in its own name.

 

ARTICLE XI:  CONFIDENTIALITY AND PUBLICITY

 

11.1                        Confidential Information.  To facilitate any
activities hereunder, each Party (a “disclosing Party”) may provide to the other
Party (a “receiving Party”), or a Party (in this case a “receiving Party”) may
otherwise through activities contemplated by this Agreement come into possession
of, confidential information or material Controlled, licensed, developed, or
possessed by the other Party (in this case, a “disclosing Party”), any such
items of confidential information or material, individually or collectively,
constituting “Confidential Information”.

 

11.2                        Information identified as being confidential that
was disclosed by a Party under the Mutual Confidential Disclosure Agreement by
and between Geron and Johnson & Johnson Innovation dated September 10, 2015
shall be considered Confidential Information of the disclosing Party under this
Agreement and may be used for the purposes permitted hereunder.  The receiving
Party shall keep all such Confidential Information of the disclosing Party
confidential, and other than as expressly permitted herein, shall not use or
disclose, directly or indirectly, any such Confidential Information, whether in
tangible or intangible form.  A disclosing Party shall take reasonable measures
to identify confidential information and material provided by it to the other
Party with a “CONFIDENTIAL” marking or similar notation.  Janssen shall be
deemed a disclosing Party with respect to the information in the Research Plan,
Annual Report and Development/Commercialization Plan, and data and other
information from research, development and commercialization of Janssen Products
in exploitation or support of Janssen’s license rights under this Agreement
(including as disclosed in any report provided to Geron hereunder), and such
information shall be treated as Janssen’s Confidential Information hereunder;
and Geron shall be deemed a disclosing Party with respect to the Licensed
Know-How and any information related to patent prosecution and maintenance
activities of the Licensed Patent Rights undertaken by Geron under this
Agreement, and such information shall be treated as Geron’s Confidential
Information hereunder.  During the applicable period of confidentiality
specified herein, each receiving Party shall, and shall cause its Affiliates to,
keep in confidence and not to disclose to any Third Party, or use for any
purpose, except pursuant to, and in order to carry out, the terms and objectives
of this Agreement, including the exercise of such Party’s rights and the
performance of such Party’s obligations under this Agreement (in each case
including those surviving any expiration or termination of this Agreement as set
forth in Article XIV), any Confidential Information of the other (disclosing)
Party.

 

11.2.1              Term of Restrictions.  A receiving Party’s obligation of
confidentiality and restriction on use as to a disclosing Party’s Confidential
Information shall last during the Term and for a period of ten (10) years
thereafter.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

27

--------------------------------------------------------------------------------


 

11.2.2              Highly Confidential Information.  Highly Confidential
Information shall be considered a subset of Confidential Information subject to
the Confidentiality, Non-Use and Publicity Terms of this Article, and subject to
the further restriction that Geron may not publicly disclose Highly Confidential
Information except to the extent required by Applicable Law, until the earlier
of (i) the date upon which such Highly Confidential Information is published or
otherwise publicly disclosed by Janssen, its Affiliate or sublicensee or any
Third Party having a legal right to make such disclosure without violating any
confidentiality or non-use obligation that such Third Party has to Janssen; or
(ii) the date  of [*] acceptance of an IND with FDA (or acceptance of equivalent
filing by an ex-U.S. Regulatory Authority) for the relevant Janssen Product,  at
which time such Highly Confidential Information that has not yet been published
or otherwise publicly disclosed by Janssen shall instead be considered
Confidential Information.

 

11.2.3              Exceptions.  The restrictions on a receiving Party’s
disclosure and use of the disclosing Party’s Confidential Information set forth
above shall not apply to any particular Confidential Information to the extent
that such Confidential Information:

 

(a)                                 was known by the receiving Party or its
Affiliate prior to disclosure by the disclosing Party or its Affiliate hereunder
(as evidenced by the receiving Party’s or such Affiliate’s written records or
other competent evidence);

 

(b)                                 is or becomes part of the public domain
through no fault of the receiving Party or its Affiliates in violation of this
Agreement;

 

(c)                                  is disclosed to the receiving Party or its
Affiliate by a Third Party having a legal right to make such disclosure without
violating any confidentiality or non-use obligation that such Third Party has to
the disclosing Party or an Affiliate thereof; or

 

(d)                                 is independently developed by personnel of
the receiving Party or its Affiliate without reliance on or access to the
Confidential Information (as evidenced by the receiving Party’s or such
Affiliate’s written records or other competent evidence).

 

For the avoidance of doubt, each receiving Party may use and disclose the other
Party’s Confidential Information under appropriate confidentiality obligations
substantially equivalent to those set forth herein, to the receiving Party’s
Affiliates and, as set forth in written subcontracts as otherwise provided
herein, to its Third Party licensees, sublicensees, subcontractors and any other
Third Parties to the extent such use and/or disclosure is reasonably necessary
to perform its obligations or to exercise the rights granted to it, or reserved
by it, under this Agreement.

 

11.2.4              Exceptions to Confidentiality Obligations.  A receiving
Party may disclose Confidential Information of the disclosing Party if the
receiving Party obtains the disclosing Party’s prior written consent to disclose
the identified information.  Moreover, the receiving Party may disclose
Confidential Information of the disclosing Party solely to the extent required
to be disclosed by the receiving Party to comply with Applicable Law (including
securities laws or regulations and the applicable rules of any public stock
exchange) or to defend or prosecute litigation or comply with an order of a
court or other Government Order, provided that the receiving Party notifies the
disclosing Party of such order insofar as possible and provides reasonable
assistance in obtaining a protective order or confidential treatment preventing
or limiting the disclosure and/or requiring that the Confidential Information so
disclosed be used only for the purposes for which the law or regulation
required, or for which the order was

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

28

--------------------------------------------------------------------------------


 

issued.  For the avoidance of doubt, (i) Janssen may disclose Geron’s
Confidential Information as reasonably necessary for making Regulatory Filings
in connection with Janssen Products hereunder; and (ii) Janssen may disclose
Geron’s Confidential Information to Patent Offices in connection with the
Prosecution of Patent Rights covering Janssen Products, in the manner provided
in this Section 11.2.4,and (iii) solely at the request of Janssen, Geron may
disclose Janssen’s Confidential Information to patent offices in connection with
Prosecution of the Licensed Patent Rights.

 

11.3                        Requirement to Cooperate to Enable Accurate Public
Disclosure.  To the extent either Party discloses to the other Party any
Confidential Information which is a fact, result or event relating to the
research, development or commercialization of any Janssen Product that the
receiving Party in good faith reasonably believes is insufficient to either:
(a) allow the receiving Party to fully understand the materiality of such
Confidential Information for purposes of determining whether the receiving Party
is required to disclose, to any Governmental Authority or publicly disclose any
such Confidential Information in order to comply with Applicable Laws (including
securities laws or regulations and the applicable rules of any public stock
exchange); or (b) meet the need of the receiving Party to keep investors
informed regarding the receiving Party’s business (i.e., “Investor Information”
as defined below, the disclosing Party agrees to discuss such Confidential
Information with the receiving Party and provide any additional information
reasonably requested by the receiving Party to enable the receiving Party to
assess the materiality in the case of (a) above, and the accuracy and
completeness, in the case of (a) and (b) above, of such information for such
public disclosure purposes as the case may be, which additional information
shall be treated as the disclosing Party’s additional Confidential Information
and shall be treated in accordance with the terms hereof as the case may be.

 

11.4                        Confidentiality of Agreement Terms.  Subject to the
foregoing sections and the Section 11.5 below, each Party agrees not to, and to
cause its Affiliates not to, disclose to any Third Party any terms of the
Agreement without the prior written consent of the other Party hereto, except
each Party and its Affiliates may disclose the terms of this Agreement:  (a) to
advisors (including financial advisors, attorneys and accountants), actual or
potential acquisition partners or private investors, and others on a need to
know basis, in each case under appropriate confidentiality provisions
substantially equivalent to those in this Article; or (b) to the extent
necessary to comply with Applicable Laws and court orders (including securities
laws or regulations and the applicable rules of any public stock exchange). 
Notwithstanding anything to the contrary set forth in this Agreement, the
Parties agree that Geron will have the right to file this Agreement with the
United States Securities and Exchange Commission redacted to the extent
permitted by Applicable Law, as determined in good faith by Geron in
consultation with Geron’s counsel.

 

11.5                        Publicity.

 

11.5.1              No Initial Press Releases.  Neither Party nor an Affiliate
thereof shall issue an initial press release regarding the execution or terms of
this Agreement.

 

11.5.2              Further Publicity.

 

(a)                                 Investor Information.  Each disclosing Party
acknowledges that the other Party receiving the disclosing Party’s Confidential
Information hereunder may, from time to time:  (a) desire to publicly disclose
through a (i) press release or (ii) media appearance, public announcement or
presentation, such as presentations to analysts or shareholders (collectively,
“Investor Presentation(s)”); or (b) be required to publicly disclose by
Applicable Law, or regulation or rule of any stock exchange

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

29

--------------------------------------------------------------------------------


 

(“Required Filing(s)”), such as Forms 8-K, 10-Q and 10-K (each such disclosure
in (a) and (b), a “Public Disclosure”), the terms of this Agreement, or
significant results or developments regarding any Janssen Products, to keep its
investors reasonably informed of the achievement of milestones, significant
events in the development and regulatory process of Janssen Products, and
commercialization activities and the like, and that such Public Disclosures may
pertain to Confidential Information of the other Party that is not otherwise
permitted to be disclosed under this Article, and which may be beyond what is
required to be disclosed by Applicable Law (collectively, “Investor
Information”). For clarity, “Investor Information” includes solely those items
that are beyond what is required to be disclosed under Applicable Law.

 

(b)                                 Public Disclosure Review Procedure.  With
respect to any Public Disclosure, the receiving Party (the “Requesting Party”)
shall provide the other Party (the “Reviewing Party”) with: (a) a draft of the
Content (as defined in the next sentence) of the draft press release or Required
Filing or (b) a summary of the Content of the Investor Presentation, for review,
at least [*] ([*]) Business Days (if practicable under the circumstances, or if
not practicable, such shorter time) in advance of the issuance of the press
release, filing of the Required Filing or scheduled date of the Investor
Presentation.  The word “Content” in this Section means any information relating
to the activities contemplated by this Agreement, including Investor
Information, and does not include any other business information of the
Requesting Party or information pertaining to the “safe harbor” provisions of
the Private Securities Litigation Reform Act of 1995 relating to
“forward-looking statements.”  The Reviewing Party may notify the Requesting
Party of any reasonable objections or suggestions that the other Party may have
regarding the Content in the Public Disclosure provided for review under this
Section, and the Requesting Party shall reasonably consider any such objections
or suggestions that are provided in a timely manner.  The principles to be
observed with respect to disclosures of Investor Information shall include
accuracy, compliance with Applicable Law and regulatory guidance documents,
reasonable sensitivity to potential negative reactions of a Regulatory
Authority, reasonable sensitivity to [*].  The Requesting Party shall use
commercially reasonable efforts to adopt the reasonable requests of the
Reviewing Party with respect to its Confidential Information.

 

11.6                        Publications.

 

11.6.1              Janssen Only Publication.  Subject to Geron’s limited rights
under Section 11.5 only Janssen shall have the right to publish results of the
research, development and commercialization of Janssen Products hereunder (each
a “Janssen Product Publication”).  Any such publications shall be at Janssen’s
sole option and discretion.

 

11.6.2              Publication Review.  The publication and presentation of the
results from research, development and commercialization activities conducted
under this Agreement and Janssen’s publication activities relating thereto or to
any Janssen Product shall be conducted in accordance with the terms hereof. 
Prior to publishing or presenting the results of any research, development or
commercialization activities related to a Janssen Product, Janssen shall provide
to Geron, at least [*] ([*]) days prior to planned submission for publication or
presentation (or such other time as is reasonably practicable in the
circumstances), a draft of any proposed abstracts, posters, manuscripts, slides,
summaries of oral presentations, or other materials that Janssen (or its
Affiliate subcontractor) intends to publish or publicly present (“Proposed
Publications”).  No later than [*] ([*]) days after receipt of any Proposed
Publication, Geron shall notify Janssen in writing whether Geron has an
objection to the Proposed Publication, whether (a) due to the inclusion of any
of its Confidential Information or (b) to allow time for Geron to file for
patent protection on any Licensed Know-How described therein, or solely at
Janssen’s

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

30

--------------------------------------------------------------------------------


 

request and permission, to allow time for Geron to file Janssen Confidential
Information in a Licensed Patent Right.  Janssen and Geron will work together to
make a reasonable determination as to whether any Know-How in a Proposed
Publication constitutes Licensed Know-How.  Upon such notice from Geron, Janssen
shall delay submission to permit the filing of any such desired patent
application and, if appropriate, a related non-provisional application within
one year thereof.   Such new patent application filings by Geron, if any,
claiming or Covering Licensed Know-How shall be owned by Geron and included in
the “Exhibit B Licensed Patent Rights” under this Agreement.  If Geron notifies
Janssen that it has an objection to a Proposed Publication, Janssen shall
reasonably cooperate with Geron to address such concern.  Janssen shall
reasonably consider any other suggestions of Geron that are provided in a timely
manner, and after doing so may proceed with the Proposed Publication, subject to
the terms and conditions hereof.  For clarity, any proposed publication
materials that subcontractor investigators or other Third Parties propose to
publish or present, such materials shall be subject to review under this
Section to the extent that Janssen, as the case may be, has the right and time
to do so.

 

11.7                                    Publications on Progress and/or Clinical
Studies.  The Parties agree that nothing herein shall prohibit Janssen from
publishing any Confidential Information pertaining to any progress, such as
clinical studies of a Janssen Product, as required by Applicable Law.  Geron
acknowledges and agrees that nothing herein shall prohibit Janssen and its
Affiliates from publishing any Confidential Information as reasonably required
for Janssen’s compliance with its then-current policy on the registration and
reporting of results of pharmaceutical company sponsored clinical studies, a
copy of which Janssen has provided to Geron.  Subject to the foregoing in this
Section, the Parties shall use commercially reasonable efforts to comply with
the review procedure set out in Section 11.6.2 prior to the posting or other
publication of any Proposed Publication under this Section 11.7 to the extent
consistent herewith.

 

11.8                        Third Party Uses of Clinical Data.  Geron
acknowledges that Janssen ascribes to certain industry group positions (such as
those of PhRMA and AdvaMed) and has adopted policies, in each case regarding
disclosing clinical data for certain Third Party uses, including, without
limitation, certain research uses.  Accordingly, data and information obtained
from clinical studies of Janssen Products conducted under this Agreement may be
disclosed by Janssen to Third Parties consistent with Janssen’s policies,
regulatory authority requirements, and Applicable Laws provided that Janssen
provides Geron prior written notice of any such disclosure reasonably in advance
of such disclosure. Nothing in this Agreement will prohibit such disclosures by
Janssen.

 

ARTICLE XII:  REPRESENTATIONS AND WARRANTIES

 

12.1                        Representations of Authority.  Geron and Janssen
each represents and warrants to the other Party that, as of the Execution Date
it has, and through the Effective Date shall retain, full right, power and
authority to enter into this Agreement and to perform its respective obligations
under this Agreement and that it has the right to grant to the other the
licenses and sublicenses granted pursuant to this Agreement.

 

12.2                        Consents.  Each Party represents and warrants to the
other Party that, except as provided in Section 16.11 (regarding HSR Clearance)
and except for any approvals from Regulatory Authorities (including pricing or
reimbursement approvals, manufacturing approvals or similar approvals necessary
for the development, manufacture or commercialization of the Janssen Products),
all necessary consents, approvals and authorizations of all Governmental
Authorities and other persons required to be obtained by it as of the Effective
Date in connection with the execution, delivery and performance of this
Agreement have been obtained by the Effective Date.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

31

--------------------------------------------------------------------------------


 

12.3                        No Conflict.  Each Party represents and warrants to
the other Party that, notwithstanding anything to the contrary in this
Agreement, the execution and delivery of this Agreement by such warranting
Party, the performance of such Party’s obligations hereunder (as contemplated as
of the Effective Date), and the licenses and sublicenses to be granted by such
Party pursuant to this Agreement (i) do not conflict with or violate any
requirement of Applicable Laws existing as of the Effective Date and applicable
to such Party, and (ii) do not conflict with, violate, breach or constitute a
default under any contractual obligations of such Party or any of its Affiliates
existing as of the Effective Date; provided, however that any contractual
obligations under the Imetelstat CLA are expressly excluded from this
representation and warranty, and are subject to the terms of the letter
agreement set forth in Exhibit K.  Each Party shall, and shall cause its
Affiliates to, comply with all Applicable Laws.

 

12.4                        Enforceability.  Each Party represents and warrants
to the other Party that, as of the Effective Date, this Agreement is a legal and
valid obligation binding upon the warranting Party and is enforceable against it
in accordance with its terms.

 

12.5                        Additional Representations and Warranties of Geron. 
Geron represents and warrants to Janssen that, as of the Execution Date:

 

12.5.1              Geron (a) is not aware of any claim made against it
asserting the invalidity, misuse, unregisterability, unenforceability or
non-infringement of any of the Licensed Patent Rights and (b) is not aware of
any claim made against it challenging Geron’s ownership of or license rights in
any of the Licensed Patent Rights or making any adverse claim of ownership
(whether sole or joint) thereof or license thereto.

 

12.5.2              Geron has not granted any license to any Third Party under
any of the Exhibit B Licensed Patent Rights to offer for sale, sell, or
otherwise commercialize a Janssen Product in any field, which license has not
expired or been terminated prior to the Execution Date and shall not have
granted any such rights as of the Effective Date.

 

12.5.3              Except as otherwise expressly set forth in this Agreement
(including, without limitation, Section 2.3), the Licensed Patent Rights are
(and through the Effective Date shall remain) free and clear of any lien,
charge, pledge, hypothecation, mortgage, security interest, right of first
refusal, preemptive right, and to the knowledge of Geron, without duty of
inquiry, any other encumbrance.

 

12.5.4              To the best of Geron’s knowledge, none of the know-how
claimed or Covered in any of the Exhibit B Licensed Patents has been
misappropriated by Geron, or any of its Affiliates or their respective current
or former employees from any Third Party, and Geron is not aware of any claim by
a Third Party that such misappropriation has occurred.

 

12.5.5              To the best of Geron’s knowledge, (based solely on a review
of Geron records reasonably available to Geron prior to the Effective Date)
neither it nor any of its Affiliates is or has been a party to any agreement
with the U.S. federal government or an agency thereof pursuant to which the U.S.
federal government or such agency provided funding (such as under a grant or
contract) for any research or development work relating to any invention or
know-how contained in any Exhibit B Licensed Patent Right.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

32

--------------------------------------------------------------------------------


 

12.5.6              To the best of Geron’s knowledge, no written claim of
infringement of the Patent Rights of any Third Party has been made nor
threatened in writing, (directly or indirectly) against Geron or any of its
Affiliates with respect to the practice of the Licensed Patent Rights.  There
are no other judgments or settlements against or owed by Geron or its Affiliates
or to which Geron or its Affiliate is a party or, to the best of Geron’s
knowledge, pending litigation or litigation threatened in writing, in each case
relating to any Licensed Patent Rights.

 

12.5.7              To the best of Geron’s knowledge (based on all records that
Geron possessed and/or were reasonably available to Geron at any time on or
before the Execution Date), the inventorship named as of the Execution Date in
each issued Licensed Patent Right is correct.

 

12.5.8              Each Patent Right within the Exhibit B Licensed Patent
Rights is owned solely by Geron.

 

12.6                        Further Representations and Warranties of Janssen.
 Janssen represents and warrants to Geron that, as of the Execution Date:

 

12.6.1              it has exercised good faith and reasonable efforts to ensure
that the terms and conditions of this Agreement do not conflict in any way with
those of the Imetelstat CLA;

 

12.6.2              it has afforded Janssen Biotech, Inc. an opportunity to
review and to comment upon this Agreement, including all attachments thereto,
and to ask Janssen questions about this Agreement in order to fully understand
the scope, terms and conditions, field of use, and intellectual property rights
conveyed to Janssen hereunder;

 

12.6.3              Janssen Biotech Inc. has afforded Janssen an opportunity to
review a complete and correct copy of the Imetelstat CLA (including any
amendments thereof) as of the Execution Date; and

 

12.6.4              to the best of its knowledge, it does not currently have an
obligation to make Third Party royalty payments arising from patent claims
Covering a Janssen Product as a composition of matter, and is currently unaware
of any such patent claims.

 

12.7                        No Warranties.  EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY, AND EACH
PARTY HEREBY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE AND NONINFRINGEMENT WITH RESPECT TO ALL ACTIVITIES
HEREUNDER OR ANY JANSSEN PRODUCT.  JANSSEN HEREBY DISCLAIMS ANY REPRESENTATION
OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF PRODUCTS
PURSUANT TO THIS AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL
WITH RESPECT TO PRODUCTS WILL BE ACHIEVED. GERON HEREBY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, AS TO THE VALIDITY OR SCOPE OF THE LICENSED PATENT RIGHTS.

 

12.8                        No Debarment.  Except with regard to Janssen as
reflected by, and subject to the terms of, the Corporate Integrity Agreement,
each Party represents and warrants that, as of the Effective Date, neither

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

33

--------------------------------------------------------------------------------


 

it nor any of its Affiliates has been debarred or is subject to debarment
pursuant to Section 306 of the United States Federal Food, Drug, and Cosmetic
Act, or who is the subject of a conviction described in such section.  Janssen
agrees to inform Geron in writing as soon as practicable if it or any person who
is performing services hereunder is debarred or is the subject of a conviction
described in Section 306 of the United States Federal Food, Drug, and Cosmetic
Act, or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to the best of Janssen’s knowledge, is threatened,
relating to the debarment or conviction of Janssen or any of its Affiliates used
in any capacity by Janssen in connection with the development, manufacture or
commercialization of Janssen Products.

 

12.9                        Compliance with Anti-Corruption Applicable Laws. 
Each Party shall, and shall cause each of its Affiliates and Third Party
subcontractors and sublicensees conducting activities hereunder, to comply with
Anti-Corruption Laws and the provisions of Exhibit G attached hereto in
connection with the performance of activities under this Agreement.

 

ARTICLE XIII:  INDEMNIFICATION AND INSURANCE

 

13.1                        Indemnification Obligation.  Each Party (the
“Indemnifying Party”) shall indemnify and hold harmless the other Party and its
Indemnified Persons (collectively, the “Indemnified Party”) from and against any
and all Losses resulting from any Action brought by a Third Party against any
Indemnified Party, to the extent such Losses arise from or are based on a claim
(“Claim”) of:  (1) the negligence or wilful misconduct of the Indemnifying Party
or any of its Indemnified Persons or Third Party sublicensees or subcontractors,
in each case in connection with the exercise of such Indemnifying Party’s
rights, or performance of such Party’s obligations, under this Agreement;
(2) the Indemnifying Party’s or any of its Indemnified Persons’ or Third Party
sublicensees’ or subcontractors’ failure to comply with or perform one or more
of such Party’s or such Affiliate’s, as applicable, obligations in this
Agreement, or the breach or inaccuracy of one or more of such Indemnifying
Party’s or such Indemnified Persons’, as applicable, warranties in this
Agreement; (3) the violation of Applicable Law by the Indemnifying Party or any
of its Indemnified Persons or Third Party sublicensees or subcontractors in
connection with the exercise of such Indemnifying Party’s rights, or performance
of such Party’s obligations, under this Agreement; (4) in the case of Janssen as
the Indemnifying Party, the development, commercialization, manufacture, use,
sales, and distribution of any Janssen Products by any employees or agents of
Janssen or any of its Affiliates or Third Party sublicensees hereunder, except
in each case to the extent resulting from the negligence or breach of this
Agreement by the Indemnified Party or any of its Indemnified Persons hereunder.

 

13.2                        Claims for Indemnification.

 

13.2.1              Notice.  In the case of any Action for which an Indemnifying
Party may be liable to an Indemnified Person under Section 13.1, the Indemnified
Party shall as soon as practicable notify the Indemnifying Party in writing of
such Action (a “Notice of Claim”).  Failure or delay in notifying the
Indemnifying Party shall not relieve the Indemnifying Party of any liability it
may have to the Indemnified Party, except and only to the extent that such
failure or delay causes actual harm to the Indemnifying Party with respect to
such Action.  The Notice of Claim shall specify in reasonable detail the Action
with respect to which such Indemnified Party or any of its Indemnified Persons
intends to base a request for indemnification or reimbursement under
Section 13.1.  Failure to provide such reasonable detail will not relieve the
Indemnifying Party of any liability it may have to the Indemnified Party, except
and only to the extent that such failure causes actual harm to the Indemnifying
Party with respect to such Action.  The Indemnified Party shall enclose with the
Notice of Claim a copy of all papers served with respect to such

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

34

--------------------------------------------------------------------------------


 

Action, if any.  The Indemnifying Party shall have the right to assume the
defense of such Action, unless it provides notice within [*] ([*]) days from the
date on which the Indemnifying Party received the Notice of Claim that the
Indemnifying Party waives it right to assume the defense of such Action and any
litigation resulting therefrom with counsel of its choice.

 

13.2.2              Control of Defense.  Provided that the Indemnifying Party
has not waived its right to assume the defense of an Action pursuant to
Section 13.2.1, then, subject to Section 13.2.4, the Indemnifying Party shall
have the right to defend, settle and otherwise dispose of such Action.

 

13.2.3              Cooperation.  The Parties shall act in good faith in
responding to, defending against, settling or otherwise dealing with such Action
pursuant to the terms hereof; provided that (a) an Indemnified Party shall not
be obligated to enter into or consent to the entry of any judgment or settlement
in relation to any Action as provided in Section 13.2.4, and (b) in any event,
an Indemnifying Party shall not be relieved of its obligations under this
Section 13.2.3 as a result of any failure of the Indemnified Party to cooperate
as provided in this Section 13.2.3, except to the extent that the Indemnifying
Party is actually prejudiced by such breach.  The Parties shall also cooperate
in any such defense by giving each other reasonable access to all non-privileged
information relevant thereto to the extent permitted by Applicable Law.

 

13.2.4              Control by the Indemnifying Party.  If the Indemnifying
Party assumes control of an Action in accordance with Section 13.2.2, (a) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Action, but the Indemnifying Party shall
continue to control the investigation, defense and settlement thereof, and
(b) the Indemnifying Party will not, without the prior written consent of the
Indemnified Party, consent to the entry of any judgment or enter into any
settlement with respect to the Action to the extent such judgment or settlement
(1) provides for equitable relief (or any other relief other than solely for
money damages) against the Indemnified Party or any of its Indemnified Persons,
or liability or obligation that cannot be assumed and performed by the
Indemnifying Party in full (without any recourse to the Indemnified Party and
its Indemnified Persons), (2) provides for any monetary relief that will not be
fully discharged by the Indemnifying Party (without any recourse to the
Indemnified Party and its Indemnified Persons) concurrently with the
effectiveness of such judgment or settlement; provided that the Indemnified
Party’s consent shall not be unreasonably withheld, conditioned or delayed to
the extent that the sole relief is monetary, (3) does not effect a full and
unconditional release of the Indemnified Party and its Indemnified Persons with
respect to all claims in such Action (or the portion thereof to which the
judgment or settlement relates), or (4) that contains an admission of wrongdoing
on the part of the Indemnified Party or its Indemnified Persons. 
Notwithstanding anything contained herein to the contrary, an Indemnifying Party
shall not be entitled to assume the defense of any Action that seeks an
injunction or other equitable relief (or any other relief other than solely
money damages) against the Indemnified Party.

 

13.2.5              Interim Control.  Unless and until the Indemnifying Party
(if any) is determined with respect to any particular Action, the Party subject
to such Action shall have the right to defend and control such Action, but shall
not have the right to consent to the entry of any judgment or enter into any
settlement with respect to the Action for which it would be seeking
indemnification or reimbursement hereunder without the prior written consent of
the other Party (which consent shall not be unreasonably withheld, conditioned
or delayed).

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

35

--------------------------------------------------------------------------------


 

13.2.6              Election Not to Control.  If the Indemnifying Party waives
control of an Action in accordance with Section 13.2.1, then the Indemnified
Party will be entitled to assume control of the Action upon delivery of notice
to such effect to the Indemnifying Party; provided that the Indemnifying Party
shall have the right to participate in the Action at its sole cost and expense,
but the Indemnified Party shall control the investigation, defense and
settlement thereof.

 

13.2.7              Unauthorized Settlements.  Whether or not the Indemnifying
Party has assumed control of the Action, the Indemnified Party will not consent
to the entry of any judgment or enter into any settlement with respect to any
Action for which it is seeking indemnification hereunder without the prior
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed), and such Indemnifying Party
shall not be obligated to indemnify or reimburse the Indemnified Party hereunder
for any settlement entered into, or any judgment that was consented to, by the
Indemnified Party without the Indemnifying Party’s prior written consent.

 

13.2.8              Allocation. If, in any Action under this Article XIII, the
Indemnified Party incurs an amount consisting of both Losses for which the
Indemnifying Party is obliged to indemnify the Indemnified Party and Losses not
covered by such indemnification, then, to the extent not otherwise determined in
a court of competent jurisdiction, the Parties agree to act in good faith and
use their reasonable endeavours to determine a fair and reasonable allocation of
such Losses.  The allocation between the Parties of any such Losses, if not
otherwise determined in a court of competent jurisdiction, shall, if the Parties
do not reach agreement in writing on such allocation, be determined by
arbitration pursuant to Section 15.2.  The Parties or the arbitrator, as the
case may be, shall make such allocation based on the indemnification and
reimbursement principles set forth in this Article XIII. Notwithstanding the
foregoing, the Parties shall not be entitled to refer any Dispute with respect
to Losses arising under an Action pursuant to this Section 13.2.8 to arbitration
to the extent that the liability of either Party for such Losses is being
contested in such Action (or any other Action that would be binding with respect
to such first Action).

 

13.3                        Mitigation.  The Indemnified Party shall, and shall
procure that its Indemnified Persons shall, in each instance, take reasonable
steps to mitigate any Losses they suffer arising in connection with any Action
in respect of which they seek an indemnity from the other Party under this
Agreement.

 

13.4                        Insurance.

 

13.4.1                                During the Term and for a period of five
years thereafter, Janssen will secure and maintain in full force and effect
adequate insurance coverage against its liabilities under this Agreement,
including commercial general liability and product liability insurance in an
amount not less than $[*] per occurrence and annual aggregate.

 

13.4.2                                Upon written request, Janssen shall
provide Geron with a certificate of insurance evidencing the required coverage
hereunder.

 

13.4.3                                Notwithstanding the foregoing, either
Party’s failure to maintain adequate insurance shall not relieve that Party of
its obligations set forth in this Agreement.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

36

--------------------------------------------------------------------------------


 

13.5                        Limitation of Liability.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 15.2.16, NOTHING HEREIN IS INTENDED TO OR SHALL LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER THIS
ARTICLE XIII.

 

ARTICLE XIV:  TERM AND TERMINATION

 

14.1                                    Agreement Term.  Unless terminated
earlier in accordance with this Article XIV, the term of this Agreement (the
“Term”) shall commence on the Effective Date and shall expire upon the
expiration of the last-to-expire Licensed Patent Right hereunder.

 

14.2                        Early Termination for Default.

 

14.2.1              Notice of Default and Cure Period.  Upon any material breach
of this Agreement by a Party (the “Breaching Party”), the other Party (the
“Non-Breaching Party”) shall have the right to give the Breaching Party notice
specifying the nature of such material breach.  If the breach of this Agreement
is curable, then the Breaching Party shall have a period of [*] ([*]) days from
the date of receipt of the notice (the “Cure Period”) to cure such material
breach in a manner that effectively remedies the harm to the Non-Breaching Party
caused by the material breach.  Notwithstanding the foregoing, if such breach,
by its nature, is curable, but is not reasonably curable within the Cure Period,
then provided that such breach is not of a payment obligation hereunder, such
Cure Period shall be extended if the Breaching Party provides a written plan for
curing such breach to the Non-Breaching Party and uses diligent efforts to cure
such breach in accordance with such written plan, provided that no such
extension shall exceed [*] ([*]) days (for an extended Cure Period totaling [*]
days) without the consent of the Non-Breaching Party. For clarity, this
provision shall not restrict in any way either Party’s right to notify the other
Party of any other breach or to demand the cure of any other breach.

 

14.2.2              Termination Right for Default.  The Non-Breaching Party
shall have the right to terminate this Agreement, upon written notice to the
Breaching Party:  (a) in the event the Breaching Party does not notify the
Non-Breaching Party within [*] ([*]) days of its notice under Section 14.2.1
that the Breaching Party disputes that it has committed a material breach or
that it intends to cure such breach in accordance with Section 14.2.1; and
(b) in the event that the Breaching Party has not cured the material breach
within the Cure Period.  If a Party in good faith raises a Dispute regarding any
such termination (including with respect to the existence or materiality of a
breach or the sufficiency of a cure) pursuant to the Dispute resolution
procedures under Section 15.2, such termination shall be effective only upon a
conclusion of the Dispute resolution procedures in Section 15.2 resulting in a
determination that there has been an uncured material breach (or, if earlier,
abandonment of the Dispute by the Breaching Party).  For the avoidance of doubt,
the exercise of a termination right under this Section 14.2 by a Non-Breaching
Party shall be without prejudice to its right to seek damages or any other
remedy on account of the Breaching Party’s material breach that may be available
at law or in equity, subject to the terms hereof.

 

14.3                        Early Termination for Bankruptcy.

 

14.3.1              In the event of the Bankruptcy of a Party (or its successor
in interest in the event this Agreement is assigned as permitted hereunder), the
other Party may terminate this Agreement by notice to the bankrupt Party.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

37

--------------------------------------------------------------------------------


 

14.3.2              All licenses and other rights granted pursuant to this
Agreement by one Party to the other are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code (or comparable provisions
of laws of other jurisdictions), licenses of right to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code (or comparable provisions
of Applicable Laws of other jurisdictions).  Notwithstanding anything to the
contrary herein, the Parties agree that, in lieu of a Party who is licensed (or
sublicensed) any rights from a Party in Bankruptcy terminating this Agreement in
its entirety as provided in Section 14.3.1 above:  (a) the Party who is a
licensee of such rights from the other Party under this Agreement shall, upon
such other Party’s Bankruptcy, retain and may fully exercise all of the rights
and elections under the U.S. Bankruptcy Code (or comparable Applicable Laws of
other jurisdictions); and (b) in the event of the commencement of a bankruptcy
proceeding by or against a Party under the U.S. Bankruptcy Code (or comparable
provisions of Applicable Laws of other jurisdictions), the Party that is not a
party to such Bankruptcy proceeding shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property to which it is granted license or
other rights hereunder, and the same, if not already in its possession, will be
promptly delivered to it (i) upon any such commencement of a bankruptcy
proceeding upon its written request therefor, unless the Party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement, or (ii) if not delivered under subsection (i) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.  All rights,
powers and remedies granted hereunder to a Party as a licensee of any
intellectual property rights as provided in this Section are in addition to and
not in substitution for any and all other rights, powers and remedies now or
hereafter existing at law or in equity, in the event of the commencement of a
Bankruptcy Action by or against the granting Party under Applicable Law, and the
licensee Party, in addition to the rights, powers and remedies expressly
provided herein, shall be entitled to exercise all other such rights and powers
and resort to all other such remedies as may now or hereafter exist at law or in
equity in such event.

 

14.4                        Discretionary Termination by Janssen.  Janssen may
terminate this Agreement at will by written notice to Geron.  Such termination
shall be effective [*] ([*]) days after Janssen’s written notice to Geron.

 

14.5                        Consequences of Early Termination. In the event of
any early termination of this Agreement, the following provisions shall also
apply:

 

14.5.1              the licenses and other rights granted by Geron to Janssen
under Section 2.1 shall terminate; and

 

14.5.2              each Party shall, at the other Party’s request (and to the
extent and when permitted by Applicable Law), destroy, redact, or return, and
cause its Affiliates and Third Party subcontractors and sublicensees to destroy,
redact, or return all records to the extent containing, and all materials
constituting, the other Party’s Confidential Information in its possession and
control, and, upon request, provide written certification of such destruction,
redaction, or return, provided that such Party may retain in strict confidence
one copy of the other Party’s Confidential Information for its legal archives.

 

14.6                                    Survival.  In the event of expiration or
termination of this Agreement for any reason, the provisions of Articles I, IX
(with respect to accrued payment obligations)], XI, XII, XIII, XIV, XV, and XVI
  and Sections 2.7, 4.8, and 10.1.1 shall survive, as well as any other
provisions that, as apparent from their nature and context are intended to
continue or to remain (such as for interpretation purposes), shall

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

38

--------------------------------------------------------------------------------


 

survive.  Further for the avoidance of doubt, upon expiration or termination of
this Agreement for any reason, neither Party shall be released from any
obligation that accrued prior to the end of the Term hereof.  Accordingly,
termination or expiration of the Agreement, in whole or in part (including
relinquishment of any license right granted hereunder) for any reason, shall be
without prejudice to any obligations that accrued prior to such termination or
expiration, including any payments due hereunder (regardless of when payable)
and any and all damages arising from any breach.  In addition, any payments
accrued prior to such termination or expiration shall become payable upon the
effective date of such termination or expiration or at such earlier time as
otherwise provided hereunder.

 

ARTICLE XV:  DISPUTE RESOLUTION

 

15.1                        Referral to Executive Officers.  In the event of a
Dispute, either Party may refer the matter to the Parties’ Executive Officers
for attempted resolution.  The Executive Officers, in the presence of their
legal advisors (including patent counsel if the Dispute involves a Patent
Controversy), shall attempt in good faith to resolve any Dispute through
negotiations.  If the Executive Officers are unable to resolve a Dispute
referred to them within [*] ([*]) Business Days (or such other period as may be
agreed by the Parties in writing) after such referral and the Dispute does not
involve a Patent Controversy, and subject to any other provisions of this
Agreement, such Dispute shall be resolved as provided below in this Article.

 

15.2                                    Arbitration.  If the Executives are
unable to resolve a Dispute referred to them pursuant to Section 15.1 within [*]
([*]) Business Days after such referral, then either Geron or Janssen, after
attempting to resolve the Dispute through mediation as provided in
Section 15.2.1 below, shall refer the Dispute to binding arbitration pursuant to
Section 15.2.2 if, and only if, the Dispute does not involve a Patent
Controversy.

 

15.2.1              Mediation.  The Parties shall first attempt in good faith to
resolve any Dispute by confidential mediation in accordance with the
then-current Mediation Procedure of the International Institute for Conflict
Prevention and Resolution (“CPR Mediation Procedure”) (www.cpradr.org) before
initiating arbitration.  The CPR Mediation Procedure shall control, except where
it conflicts with these provisions, in which case these provisions control.  The
mediator shall be chosen pursuant to CPR Mediation Procedure.  The mediation
shall be held in San Francisco, California.  Either Party may initiate mediation
by written notice to the other Party of the existence of a Dispute.  The Parties
agree to select a mediator within [*] ([*]) days of the notice and the mediation
will begin promptly after the selection.  The mediation will continue until the
mediator, or either Party, declares in writing, no sooner than after the
conclusion of one full day of a substantive mediation conference attended on
behalf of each Party by a senior business person with authority to resolve the
Dispute, that the Dispute cannot be resolved by mediation.  In no event,
however, shall mediation continue more than [*] ([*]) days from the initial
notice by a Party to initiate meditation unless the Parties agree in writing to
extend that period.  Any period of limitations that would otherwise expire
between the initiation of mediation and its conclusion shall be extended until
[*] ([*]) days after the conclusion of the mediation.  No discussions between
the Parties attempting to resolve a Dispute under Section 15.2 or this
Section 15.2.1 will be admissible in arbitration of the Dispute.

 

15.2.2              Arbitration.  If the Parties fail to reach resolution
pursuant to mediation, and a Party desires to pursue resolution of a Dispute
other than a Patent Controversy, then the Dispute shall be submitted by either
Party for resolution in arbitration pursuant to the then current CPR
Non-Administered

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

39

--------------------------------------------------------------------------------


 

Arbitration Rules (“CPR Rules”) (www.cpradr.org), except where they conflict
with these provisions, in which case these provisions control.

 

15.2.3                          The arbitration will be held in
Chicago, Illinois. All aspects of the arbitration shall be treated as
confidential.

 

15.2.4                          The arbitrators will be chosen from the CPR
Panel of Distinguished Neutrals, unless a candidate not on such panel is
approved by both Parties.  Each arbitrator shall be a lawyer with at least 15
years’ experience with a law firm or corporate law department of over 25 lawyers
or who was a judge of a court of general jurisdiction.  To the extent that the
Dispute requires special expertise, the Parties will so inform CPR prior to the
beginning of the selection process.

 

15.2.5                          The arbitration tribunal shall consist of three
arbitrators, of whom each Party shall designate one in accordance with the
“screened” appointment procedure provided in CPR Rule 5.4.  The chair will be
chosen in accordance with CPR Rule 6.4.

 

15.2.6                          If, however, the aggregate award sought by the
Parties is less than $5 million and equitable relief is not sought, a single
arbitrator shall be chosen in accordance with the CPR Rules.

 

15.2.7                          Candidates for the arbitrator position(s) may be
interviewed by representatives of the Parties in advance of their selection,
provided that all Parties are represented.

 

15.2.8                          The Parties agree to select the
arbitrator(s) within [*] days of initiation of the arbitration.  The hearing
will be concluded within [*] ([*]) months after selection of the
arbitrator(s) and the award will be rendered within [*] ([*]) days of the
conclusion of the hearing, or of any post hearing briefing, which briefing will
be completed by both sides within [*] ([*]) days after the conclusion of the
hearing.  In the event the Parties cannot agree upon a schedule, then the
arbitrator(s) shall set the schedule following the time limits set forth above
as closely as practical.

 

15.2.9                          The Parties shall have the right to conduct and
enforce pre-hearing discovery in accordance with the then current Federal
Rules of Civil Procedure, unless otherwise agreed by the Parties in writing.

 

15.2.10                   The hearing will be concluded in [*] ([*]) hearing
days or less.  Multiple hearing days will be scheduled consecutively to the
greatest extent possible.  A transcript of the testimony adduced at the hearing
shall be made and shall be made available to each Party.

 

15.2.11                   All discovery conducted pursuant to the arbitration
proceedings will be subject to the then current Federal Rules of Civil
Procedure, unless otherwise agreed by the Parties in writing.

 

15.2.12                   The arbitrator(s) shall decide the merits of any
Dispute in accordance with the law governing this Agreement, without application
of any principle of conflict of laws that would result in reference to a
different law.  The arbitrator(s) may not apply principles such as “amiable
compositeur” or “natural justice and equity.”

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

40

--------------------------------------------------------------------------------


 

15.2.13                   The arbitrator(s) are expressly empowered to decide
dispositive motions in advance of any hearing and shall endeavor to decide such
motions as would a United States District Court Judge sitting in the
jurisdiction whose substantive law governs.

 

15.2.14                   The arbitrator(s) shall render a written opinion
stating the reasons upon which the award is based.  The Parties consent to the
jurisdiction of the United States District Court for the district in which the
arbitration is held for the enforcement of these provisions and the entry of
judgment on any award rendered hereunder.  Should such court for any reason lack
jurisdiction, any court with jurisdiction may act in the same fashion.

 

15.2.15                   Each Party has the right to seek from the appropriate
court provisional remedies such as attachment, preliminary injunction,
replevin, etc. to avoid irreparable harm, maintain the status quo, or preserve
the subject matter of the Dispute.  Rule 14 of the CPR Rules does not apply to
this Agreement.

 

15.2.16                   EACH PARTY HERETO WAIVES:  ITS RIGHT TO TRIAL BY JURY
OF ANY ISSUE UNDERLYING A DISPUTE WITHIN THE SCOPE OF THIS SECTION 15.2; AND,
WITH THE EXCEPTION OF RELIEF MANDATED BY STATUTE, ANY CLAIM FOR PUNITIVE,
EXEMPLARY, MULTIPLIED, INDIRECT, OR CONSEQUENTIAL DAMAGES OR ATTORNEY FEES.

 

15.3                        Interim or Provisional Relief.  Nothing in this
Agreement, including Section 15.4, shall preclude either Party from seeking
interim or provisional relief in any court of competent jurisdiction, including
a temporary restraining order, preliminary injunction or other interim equitable
relief concerning a Dispute with the other Party, either prior to or during the
dispute resolution procedures set forth in Article XV, to protect the interests
of such Party.

 

15.4                        Consent to Jurisdiction.  Each Party, for the
purpose of enforcing an award under Section 15.2 or for seeking interim or
provisional relief as contemplated in Section 15.3 with respect to any Disputed
breach of this Agreement, agrees not to raise any objection at any time to the
laying or maintaining of the venue of any action, suit or proceeding for such
purpose in any such Court, irrevocably waives any claim that such action, suit
or other proceeding has been brought in an inconvenient forum, and further
irrevocably waives the right to object, with respect to such action, suit or
other proceeding, that such Court does not have any jurisdiction over such
Party.  Each Party further agrees that service of any process, summons, notice
or document by registered mail to such Party’s notice address provided for in
this Agreement shall be effective service of process for any action, suit or
proceeding in the Court with respect to any matters to which it has submitted to
jurisdiction in this Section.

 

15.5                        Patent Controversies. Notwithstanding anything in
this Agreement to the contrary, any Patent Controversy shall be subject to
adjudication in accordance with the Applicable Laws of the country or
jurisdiction in which the relevant Licensed Patent Right is pending or has been
issued.  The Parties agree that the venue of any such adjudication involving a
Patent Right pending in or issued by the United States shall be a U.S. federal
district court (or appellate body, as necessary) sitting in New York, and for a
Patent Right pending in or issued by any other country, any competent court
having jurisdiction over the subject of the Patent Controversy sitting in the
capital of such country (or if there is not any such competent court in the
capital, a location reasonably proximate to the capital), and each Party
irrevocably submits to the jurisdiction of such court.  Each Party agrees not to
raise any objection at any time to the laying or maintaining of the venue of any
action, suit or proceeding for such purpose in any such court, irrevocably

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

41

--------------------------------------------------------------------------------


 

waives any claim that such action, suit or other proceeding has been brought in
an inconvenient forum, including any forum non conveniens argument, and further
irrevocably waives the right to object, with respect to such action, suit or
other proceeding, that such court does not have any jurisdiction over such
Party.

 

15.6                        No Claims against Employees.  Each Party undertakes
to make no claim and bring no proceedings in connection with this Agreement or
its subject matter against any director, officer, employee or agent of the other
Party (apart from claims based on fraud or willful misconduct). This undertaking
is intended to give protection to individuals: it does not prejudice any right
which a Party might have to claim against another Party.

 

ARTICLE XVI:  MISCELLANEOUS

 

16.1                        Assignment; Successors.

 

16.1.1              The terms and provisions hereof shall inure to the benefit
of, and be binding upon, the Parties and their respective successors and
permitted assigns.  Except as expressly permitted in this Agreement, neither
Party may, without the prior written consent of the other Party, assign or
otherwise transfer this Agreement.  Notwithstanding the foregoing, (a) either
Party, without such consent, may assign this Agreement in its entirety to an
Affiliate; provided, that, except as set forth in clause (b) below, such
assignment to an Affiliate shall terminate automatically at such time, if any,
as such Affiliate ceases to be wholly-owned, directly or indirectly, by Geron or
the Janssen Parent, as the case may be, unless such Affiliate owns (x) more than
fifty percent (50%) of the voting equity of Geron or Janssen, or
(y) substantially all the assets of Geron and its Affiliates or Janssen and its
Affiliates, as the case may be, relating to the Licensed Patent Rights, with
regard to Geron, or the Janssen Product with regard to Janssen, and (b) each of
Geron and Janssen, without the prior written consent of the other, may assign
its rights under this Agreement, whether by contract or operation of law, to any
Third Party that acquires all or substantially all of the business or assets of
such Party (whether by merger, reorganization, acquisition, sale or otherwise)
relating to the Licensed Patent Rights, or to any Third Party to whom is
assigned the Imetelstat CLA, with regard to Geron, or the Janssen Product with
regard to Janssen…  No assignment of this Agreement shall be valid and effective
unless and until the assignee agrees in writing to be bound by all of the terms
and conditions of this Agreement surviving such assignment.  Any assignment of
this Agreement not in accordance with this Section 16.1 shall be null and void.

 

16.2                        Rights Not Diminished.  Subject to the terms and
conditions hereof, no right of a Party shall be diminished and no obligation of
a Party increased during the Term as a result of a permitted assignment by the
other Party to a Third Party hereunder, including as a result of a Change of
Control of the other Party.

 

16.3                        Choice of Law.  This Agreement, its interpretation,
construction and performance and the rights granted and obligations arising
hereunder, shall be governed by, and construed in accordance with, the laws of
the State of New York of the United States of America, exclusive of its
conflicts of law rules.  Notwithstanding anything to the contrary herein, the
interpretation and construction of any Patent Rights shall be governed in
accordance with the laws of the jurisdiction in which such Patent Rights were
filed or granted, as the case may be.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

42

--------------------------------------------------------------------------------


 

16.4                        Notices.  All notices given under this Agreement by
either Party to the other Party shall be in the English language, in writing
(which shall exclude e-mail),and shall refer specifically to this Agreement and
shall be delivered personally, sent by nationally-recognized overnight courier,
sent by facsimile, or sent by registered or certified mail, postage prepaid,
return receipt requested, to the following respective addresses (or to such
other address as may be specified by notice from time to time by the relevant
Party):

 

If to Geron:

 

Geron Corporation
149 Commonwealth Drive
Menlo Park, California 94025
Attention: President & CEO
Facsimile No. [*]

 

 

 

With a copy to:

 

Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304
Attn: [*]
Facsimile No. [*]

 

 

 

If to Janssen:

 

Janssen Pharmaceuticals Inc.
1125 Trenton-Harbourton Road
Titusville, New Jersey 08560
Attention: President
Facsimile No.: [*]

 

 

 

With a copy to:

 

Office of the General Counsel
Johnson & Johnson
One Johnson & Johnson Plaza
New Brunswick, NJ 08933
Attention: General Counsel, Pharmaceuticals
Facsimile No.: [*]

 

16.4.1              Without prejudice to any earlier time at which a notice may
be actually given and received, a properly addressed notice shall in any event
be deemed to have been received: (a) when delivered, if personally delivered
during the recipient’s normal business hours; (b) on the Business Day after
dispatch, if sent by nationally-recognized overnight courier and proof of
delivery is obtained; (c) on the Business Day following electronic confirmation
of receipt, if sent by facsimile; and (d) on the third (3rd) Business Day
following the date of mailing, if sent by mail.

 

16.4.2              Where proceedings have been commenced in any arbitration
hereunder or court of competent jurisdiction, any documents issued in the course
of those proceedings will be served in accordance with the procedural
rules governing the service of documents in those proceedings.

 

16.4.3              This Section 16.4 shall apply to notices required to be
given by one Party to the other under this Agreement.  Other communications
between the Parties that are routine in nature, such as communications between
Party Representatives regarding their ongoing activities performed in the

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

43

--------------------------------------------------------------------------------


 

ordinary course of their work under this Agreement, may be made via e-mail.  All
notices and communications between the Parties hereunder shall be in the English
language.

 

16.5                        Severability.  If the whole or any provision of this
Agreement is held to be invalid, illegal or unenforceable in any jurisdiction
for any reason, then, to the fullest extent permitted by Applicable Law, (a) in
the case of the illegality, invalidity or unenforceability of the whole of this
Agreement, it shall terminate in relation to the jurisdiction in question; and
(b) in the case of illegality, invalidity or unenforceability of any provision
of this Agreement, that part shall be severed from this Agreement in the
jurisdiction in question (but shall remain in full force and effect in all other
jurisdictions) and (i) all other provisions hereof shall remain in full force
and effect in the relevant jurisdiction and shall be liberally construed in
order to carry out the intent of the Parties as nearly as may be possible, and
(ii) the Parties agree to use reasonable efforts to negotiate a provision, in
replacement of the provision held invalid, illegal or unenforceable, that is
consistent with Applicable Law in the relevant jurisdiction and accomplishes, as
nearly as possible, the original intention of the Parties with respect thereto.

 

16.6                        Integration.  This Agreement constitutes the entire
agreement between the Parties hereto with respect to the subject matter of this
Agreement and supersedes all previous agreements (executed before the Execution
Date hereof), whether written or oral.  This Agreement may be amended only in
writing signed by duly authorized representatives of each of Geron and Janssen. 
In the event of a conflict between any terms of any exhibit or other appendix to
this Agreement and the body of this Agreement, the body of this Agreement shall
control.

 

16.7                        Independent Contractors; No Agency.  Neither Party
shall have any responsibility for the hiring, firing or compensating the other
Party’s employees or agents for any employee benefits.  No employee or
representative of a Party, including any of i its Affiliates’ shall have any
authority to bind or obligate the other Party to this Agreement to pay any sum
or in any manner whatsoever, or to create or impose any contractual or other
liability on the other Party.  For all purposes and notwithstanding any other
provision of this Agreement to the contrary, nothing in this Agreement shall be
construed as establishing a partnership or joint venture relationship between
the Parties.

 

16.8                        Performance by Affiliates.  Except as expressly
prohibited hereunder, either Party may use one or more of its Affiliates to
perform its obligations and duties hereunder, provided that such Party shall
remain liable hereunder for the timely payment and performance of all of its
obligations and duties hereunder.

 

16.9                        Force Majeure.  No Party shall be deemed to have
defaulted under or breached this Agreement for failure or delay in fulfilling or
performing any term of this Agreement, except for the payment of any amounts
under this Agreement, when such failure or delay is caused by or results from
causes beyond the reasonable control of the non-performing Party, including
fires, floods, embargoes, shortages, epidemics, quarantines, war, acts of war
(whether war be declared or not), terrorism, insurrections, riots, civil
commotion, acts of God or acts, omissions or delays in acting by any
governmental authority.  The non-performing Party shall notify the other Party
of such force majeure within five (5) Business Days after such occurrence by
giving written notice to the other Party stating the nature of the event, its
anticipated duration, and any action being taken to avoid or minimize its
effect.  The suspension of performance shall be of no greater scope and no
longer duration than is necessary and the non-performing Party shall use,
throughout the period of suspension of performance, commercially reasonable
efforts to remedy its inability to perform; provided, however, that in the event
the suspension of performance

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

44

--------------------------------------------------------------------------------


 

continues for ninety (90) days after the date such force majeure commences, the
Parties shall meet to discuss in good faith how to proceed in order to
accomplish the objectives of this Agreement; and provided, further, however,
that if the suspension of performance continues for more than one (1) year after
the date such force majeure commences, either (x) Janssen in the event that
Geron is the non-performing Party, or (y) Geron in the event that Janssen is the
non-performing Party, shall have the right to terminate this Agreement upon
notice to non-performing Party.  For purposes of this Agreement a force majeure
shall not include a failure to commit sufficient resources, financial or
otherwise, to the activities to be conducted pursuant to this Agreement or
general market or economic conditions.

 

16.10                 Construction.  The headings used herein are for reference
and convenience only, and will not enter into the interpretation of this
Agreement.  References to Sections include subsections, which are part of the
related Section.  Except as otherwise explicitly specified to the contrary,
(i) references to a Section, Article, or Exhibit means a Section or Article of,
or Exhibit to, this Agreement and all subsections thereof, unless another
agreement is specified; (ii) references to a particular statute or regulation
include all rules and regulations thereunder and any successor statute, rules or
regulations then in effect, in each case, including any then-current amendments
thereto; (iii) words in the singular or plural form include the plural and
singular form, respectively; (iv) capitalized terms not expressly defined herein
that are corollaries (such as pluralizations and changes in tense) to
capitalized terms defined herein shall have the corresponding meanings
(v) unless the context requires a different interpretation, the word “or” has
the inclusive meaning that is typically associated with the phrase “and/or”;
(vi) terms “including,” “include(s),” “such as,” and “for example” as used in
this Agreement mean including the generality of any description preceding such
term and will be deemed to be followed by “without limitation”; (vii) whenever
this Agreement refers to a number of days, such number will refer to calendar
days unless Business Days are specified; (viii) “herein”, “hereunder”, “hereof”,
and the like shall be understood to refer to this Agreement in its entirety, and
not the particular provision or Section in which they appear; (ix) references to
a particular Party include such Party’s successors and assigns to the extent not
prohibited by this Agreement; (x) all words used in this Agreement will be
construed to be of such gender or number as the circumstances require;
(xi) references to “persons” includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships; (xii) the words
“comprise”, “comprising”, “contain”, “containing”, “include” and “including” are
used in their open, non-limiting form, and shall be understood to include the
words “without limitation” even if not expressly stated; (xiii) all references
to “dollars” or “$” shall mean United States dollars.

 

16.11                 HSR Clearance; Termination Upon HSR Denial.  If either or
each of the Parties reasonably determines that an HSR Filing is required by
Applicable Law to consummate the transactions contemplated hereunder, each Party
shall, within ten (10) Business Days of the Execution Date (or such later time
as may be agreed to in writing by the Parties), file with the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice, and/or with any equivalent Governmental Authority in any
other country, as the case may be, any HSR Filing under the HSR Act with respect
to the transactions contemplated hereunder.  Each Party shall use reasonable
efforts to do, or cause to be done, all things necessary, proper and advisable
to, as promptly as practicable, take all actions necessary to make the HSR
Filings required of any of the Parties or their respective Affiliates under the
HSR Act. The Parties shall cooperate with one another to the extent reasonably
necessary in the preparation of any such HSR Filing.  Each Party shall be
responsible for its own out-of-pocket costs and expenses, including filing fees,
associated with any HSR Filing, provided, however, that Janssen shall be solely
responsible for any fees (other than penalties that may be incurred as a result
of actions or omissions on the part of Geron) required to be paid to any
Governmental Authority in connection with making any such HSR Filing hereunder. 
If the Parties make an HSR Filing hereunder, then this Agreement shall

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

45

--------------------------------------------------------------------------------


 

terminate (a) at the election of either Party, immediately upon notice to the
other Party, if the U.S. Federal Trade Commission or the U.S. Department of
Justice, or an equivalent authority in the European Union, seeks a preliminary
injunction under the Antitrust Laws against any Party to enjoin the transactions
contemplated by this Agreement; (b) at the election of either Party, immediately
upon notice to the other Party, in the event that the United States Federal
Trade Commission or the United States Department of Justice, or an equivalent
Governmental Authority in the European Union, obtains a preliminary injunction
under the Antitrust Laws against any Party to enjoin the transactions
contemplated by this Agreement; or (c) at the election of either Party,
immediately upon notice to the other Party, in the event that the date of HSR
Clearance shall not have occurred on or prior to one hundred eighty (180) days
after the effective date of the HSR Filing.

 

16.12                             Execution in Counterparts; Facsimile
Signatures.  This Agreement may be executed in counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original,
and all of which counterparts, taken together, shall constitute one and the same
instrument even if both Parties have not executed the same counterpart. 
Facsimile or portable document format (i.e., .pdf), execution and delivery of
this Agreement by a Party constitutes a legal, valid and binding execution and
delivery of this Agreement by such Party.

 

[Remainder of this page intentionally blank.]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed by
its authorized representative on the respective date written herein below.

 

 

Geron Corporation

 

 

 

 

 

By:

/s/ John A. Scarlett

 

 

Name: 

John A. Scarlett, MD

 

 

Title:

President & CEO

 

 

Date:

9/15/16

 

 

 

 

 

 

 

Janssen Pharmaceuticals Inc.

 

 

 

 

 

By:

/s Michael Grissinger

 

 

Name:

Michael Grissinger

 

 

Title:

Vice President

 

 

Date:

9/16/2016

 

 

 

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

47

--------------------------------------------------------------------------------


 

Attachments:

 

Exhibit A:

 

Exhibit A Licensed Patent Rights

 

 

 

Exhibit B:

 

Exhibit B Licensed Patent Rights

 

 

 

Exhibit C:

 

Research Plan

 

 

 

Exhibit D:

 

Certain Definitions from the Imetelstat CLA

 

 

 

Exhibit E:

 

Intentionally Omitted

 

 

 

Exhibit F:

 

Letters from Geron to [*]

 

 

 

Exhibit G:

 

Compliance with Anti-Corruption Laws

 

 

 

Exhibit H:

 

Intentionally Omitted

 

 

 

Exhibit I:

 

Johnson & Johnson Universal Calendars For 2016 and 2017

 

 

 

Exhibit J:

 

Form of Invoices

 

 

 

Exhibit K:

 

Letter of Janssen Biotech Inc.

 

 

 

Exhibit L:

 

Exemplary Hematological Cancers

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

48

--------------------------------------------------------------------------------


 

Exhibit A

Exhibit A Licensed Patents

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit A, Page 1

--------------------------------------------------------------------------------


 

Exhibit B

Exhibit B Licensed Patents

 

<2 pages omitted>

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit B, Page 1

--------------------------------------------------------------------------------


 

Exhibit C

Research Plan

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit C, Page 1

--------------------------------------------------------------------------------


 

Exhibit D

Certain Definitions from the Imetelstat CLA

 

The following definitions are intended to have the meaning set forth in the
Imetelstat CLA and are copied here for convenience only.  Notwithstanding the
excerpt of the definitions herein, the meaning of such definitions shall be
determined in the context of the Imetelstat CLA in its entirety and any defined
terms included in such terms shall have the meaning set forth in the Imetelstat
CLA, as interpreted thereunder.

 

“Active Substance” means:  (a) an active pharmaceutical ingredient or drug
substance comprising GRN163, in unconjugated or any conjugated form; or (b) a
Bioequivalent of such pharmaceutical ingredient or drug substance described in
clause (a) (e.g., a homologous oligonucleotide having substantial identity to
the oligonucleotide sequence of GRN163 having pharmaceutically or
pharmacologically equivalent telomerase inhibitory activity, or any other
biological activity that is (at the relevant time) recognized by the FDA or
another Regulatory Authority as the predominant or primary mechanism of action
in humans, such as may be reflected in associated product labelling or package
insert information at the relevant time) as GRN163 in unconjugated or conjugated
form; or (c) a salt, hydrate, solvate, polymorph, stereoisomer, prodrug, or
metabolite of any of the foregoing pharmaceutical ingredients or drug substances
described in clauses (a) or (b).  For the avoidance of doubt, Active Substances
include lipid-conjugated forms of GRN163 with a non-peptide-like chemistry
linkage or backbone, such as, for example, GRN163L or the N3’->P5’
thiophosphoramidate of GRN163 covalently linked to a lipid group other than
palmitoyl.  For purposes of illustration and for clarity, and notwithstanding
the foregoing, all compositions of matter Covered by any claim pending at any
time or issued in any Patent Right within the Imetelstat COM Patent Family shall
be deemed Active Substances hereunder.

 

“GRN163” means the N3’->P5’ thiosphosphoramidate oligonucleotide having the
structure set forth in Exhibit A-1, which is referred to by Geron internally and
in certain of its publications as GRN163.

 

Exhibit A-1 of the Imetelstat CLA is attached hereto as Exhibit D-Attachment 1.

 

“GRN163L” means the N3’->P5’ thiosphosphoramidate oligonucleotide having the
structure set forth in Exhibit A-2, which reflects GRN163 covalently linked to
palmitoyl, or the sodium (or any other) salt thereof, which is also referred to
as imetelstat.

 

Exhibit A-2 of the Imetelstat CLA is attached hereto as Exhibit D-Attachment 2.

 

“Bioequivalent” means, with respect one drug substance (or active pharmaceutical
ingredient) contained in one pharmaceutical product in reference to the drug
substance (or active pharmaceutical ingredient) of another pharmaceutical
product, that:  (a) the two substances are pharmaceutically or pharmacologically
equivalent to each other through the same predominant or primary mechanism of
action and their bioavailabilities (rate and extent of availability) after
administration in the same molar dose are similar to such a degree that their
effects, with respect to both efficacy and safety, can be expected to be
essentially the same; or (b) the two substances are or would be recognized by a
Regulatory Authority as being biologically equivalent or biosimilar in vivo such
that the Regulatory Approval of one such substance could be supported by the
reference to the Regulatory Approval of the other.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit D, Page 1

--------------------------------------------------------------------------------


 

“Imetelstat COM Patent Family” means the series or family of Geron Product
Patent Rights which consists of: (a) U.S. Patent No. 7,494,982 and (b) those
other Geron Product Patent Rights related thereto by way of priority (such as a
continuing application thereof, a parent or provisional application serving as a
basis of priority therefor, or by claiming a common priority right therewith)
under Applicable Law, in each case including foreign counterparts of any of the
foregoing

 

“Competing Oncology Product” means, in reference to a particular Licensed
Product, any other product that is in clinical development or is approved for a
use in the Field for treating an Oncology indication by acting through the same
predominant or primary mechanism of action in humans as the Licensed Product or
that is substitutable (i.e., on a pharmaceutical formulary) for the Licensed
Product in the Co-Promote Territory.

 

“Co-Promote Territory” means the United States.

 

“Licensed Product” means a product for use in the Field comprising an Active
Substance, alone or in combination with other ingredients, such as excipients
and other inactive ingredients as well as any other active ingredients.

 

“Geron Product Know-How” means (a) any Know-How related to the Development,
Manufacture and/or Commercialization of any Active Substance or Licensed
Product, including any Active Substance’s or Licensed Product’s Data and
properties, Development, uses, synthesis or manufacture, formulation, or
administration (including as contemplated by this Agreement), and (b) any
Know-How that is incorporated by Geron or any of its Affiliates into the
Development, Manufacture, use and/or Commercialization of any Active Substance
or Licensed Product during the Term, which Know-How in each case (a) and (b) is
either (i) Controlled by Geron (directly or through any of its Affiliates) as of
the Effective Date or (ii) developed outside of the Development Program and
comes within the Control of Geron (directly or through any of its Affiliates)
during the Term, but in all cases excluding [*].

 

“Development Program Know-How” means any and all Know-How generated or developed
in the Development Program from any Development activities performed by
(directly) or on behalf of (by any Affiliates, Third Party sublicensees, or
Third Party subcontractors of) either or both of the Parties or from any Post
Marketing Studies of Licensed Product performed by or on behalf of Janssen
hereunder, which Know-How directly relates to any Active Substance or Licensed
Product, including for purposes of illustration:  any Development Program
Inventions; Data and other information relating to any form of an Active
Substance or Licensed Product, any method of using an Active Substance or
Licensed Product, any process or material for Manufacturing, formulating, or
delivering an Active Substance or Licensed Product, the use of any Active
Substance in any Combination Product, any companion diagnostic for use in
Developing or Commercializing a Licensed Product in the Field, any material or
process for making an Active Substance or Licensed Product, any method of using,
testing, or characterizing an Active Substance or Licensed Product; and any data
and other information contained in any Regulatory Filings relating to any
Licensed Product.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit D, Page 2

--------------------------------------------------------------------------------


 

Exhibit D- Attachment 1

 

GRN163 Structure

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit D, Page 1

--------------------------------------------------------------------------------


 

Exhibit D-Attachement 2

GRN163L Structure

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit D, Page 2

--------------------------------------------------------------------------------


 

Exhibit E

 

[Intentionally Omitted]

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit D, Page 3

--------------------------------------------------------------------------------


 

Exhibit F

 

Letters from Geron to [*]

 

<18 pages omitted>

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit F, Page 1

--------------------------------------------------------------------------------


 

Exhibit G

 

Compliance with Anti-Corruption Laws

 

Notwithstanding anything to the contrary in this Agreement each Party hereby
agrees that:

 

(i)                                   it shall not perform any actions, in
performing any Collaboration Activities or other activities under the Agreement,
that are prohibited by Anti-Corruption Laws applicable to one or both Parties to
this Agreement;

 

(ii)                                it shall not, directly or indirectly, make
any payment, or offer or transfer anything of value, or agree or promise to make
any payment or offer or transfer anything of value, to a government official or
Regulatory Authority employee, to any political party or any candidate for
political office or to any other Third Party related to the transaction with the
purpose of influencing decisions related to Janssen and/or its business or Geron
and/or its business in a manner that would violate Anti-Corruption Laws;

 

(iii)                             except as provided in (iv) below, it shall not
retain any Government Official in the performance of this Agreement unless it
has been approved by the other Party and, if necessary, by the competent
authority or authorities and such Government Official’s employer;

 

(iv)                            the Parties acknowledge that there are instances
where a Government Official’s knowledge and expertise are considered unique, and
services required to be provided by that Government Official cannot reasonably
be provided by any other non-Government Official provider.  In these cases, a
Party may retain a Government Official in connection with this Agreement and
without the prior consent of the other Party if and to the extent that:

 

·                  the services to be provided by such Government Official are
permitted by relevant laws, regulations and codes of practice applicable to the
Government Official;

 

·                  prior written approval of the Government Official’s employer
has been obtained; and

 

·                  prior approval from a member of the senior management team of
the Party wishing to make such engagement has been obtained which confirms the
legitimate basis for the engagement of the Government Official, and which also
establishes that the engagement is for services legitimately required and not
intended to influence the Government Official in his/her capacity as a
Government Official;

 

(v)                               for the purposes of this Exhibit, “Government
Official” means:

 

·                  Any officer or employee of a government or any department,
agency or instrumentality of a government;

 

·                  Any person acting in an official capacity on behalf of a
government or any department, agency, or instrumentality of a government;

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit G, Page 1

--------------------------------------------------------------------------------


 

·                  Any officer or employee of a state or government-owned
company or business;

 

·                  Any officer or employee of a Government international
organization such as the World Bank or United Nations;

 

·                  Any officer or employee of a political party or any person
acting in an official capacity on behalf of a political party; and/or

 

·                  Any candidate for political office.

 

·                  A healthcare professional (“HCP”) when they act in an
official capacity on behalf of a government, including:

 

·                  HCPs who also hold an official decision making role;

 

·                  HCPs who have responsibility for performing regulatory
inspections, government authorizations or licenses; and/or

 

·                  HCPs who are temporarily or permanently assigned to work for
local, regional or national governments or agencies or supranational bodies.

 

but shall not include HCPs who may be considered Government Officials only
because they are employed by, or receive funding, professional service fees or
other remuneration from, a government-owned or funded hospital, clinic,
university or other healthcare provider organization where they:

 

a)             act solely in their capacity as healthcare professionals (e.g.
prescribing, administering and supplying medicines or influencing the same,
conducting clinical trials or scientific research); or

 

b)             act as members of advisory boards with no decision making
capacity or provide technical, scientific or medical advice to Government
Officials in relation to healthcare; AND

 

c)              for both sections a) and b) do not have any official role in the
government with the capacity to take decisions that affect business of the
relevant Party;

 

(vi)                            it shall disclose and make available to a
designated individual of the other Party its training practices and materials on
Anti-Corruption Laws and on its rules for interactions with healthcare
professionals as requested.  Each Party will consider in good faith any comments
made by the other Party in regard to such training practices and materials;

 

(vii)                         it shall maintain a log of all interactions with
Government Officials and shall provide such extracts of such log as a relevant
to the performance of this Agreement to the other Party on request;

 

(viii)                      it shall certify to the other Party on request (but
no more frequently than annually) in a format to be agreed that:

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit G, Page 2

--------------------------------------------------------------------------------


 

a.              training and training materials on Anti-Corruption Laws, as well
as applicable rules on interactions with health care professionals, have been
provided to all persons employed by it who perform work for it in connection
with this Agreement and interact with government officials or health care
professionals in the normal course of their responsibilities and that it has
provided the necessary training and training materials to subcontractors used by
it in the performance of this Agreement;

 

b.              to the best of its knowledge, there have been no violations of
Anti-Corruption Laws by it or persons employed by or subcontractors used by it
in the performance of this Agreement;

 

c.               its personnel who may be designated as “Key Personnel” by
mutual agreement of Janssen and Geron have not changed, except as noted in a
schedule attached to the certification provided;

 

d.              it has made no changes in its use of subcontractors to perform
the services under this Agreement, except as (1) permitted under this Agreement
and (2) noted in a schedule attached to the certification provided by it; and

 

e.               it has maintained true and accurate records necessary to
demonstrate compliance with the requirements of this Exhibit;

 

(ix)                            each Party shall maintain and provide to the
other and its auditors and other representatives with access to records
(financial and otherwise) and supporting documentation related to the subject
matter of this Agreement as may be requested by the other Party in order to
document or verify compliance with the provisions of this Exhibit; and

 

if a Party materially fails to comply with any of the provisions of this
Exhibit, such failure shall be deemed to be a material breach of this Agreement
and, upon any such failure, the Non-Breaching Party shall have the right to
terminate this Agreement with immediate effect upon written notice to the
Breaching Party without the Non-Breaching Party having any financial liability
or other liability of any nature whatsoever resulting from any such termination.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit G, Page 3

--------------------------------------------------------------------------------


 

Exhibit H

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit H, Page 1

--------------------------------------------------------------------------------


 

Exhibit I

 

Johnson & Johnson Universal Calendars for 2016 and 2017

 

<3 pages omitted>

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit I, Page 1

--------------------------------------------------------------------------------


 

Exhibit J

 

Form of Invoices

 

From Geron:

 

Invoice to be printed on official Geron letterhead with date, payee’s tax ID,
and Janssen’s (or its designated Affiliate payor’s) P.O. number inserted:

 

DATE:

 

 

 

 

 

 

INVOICE NO.:

 

 

 

 

GERON TAX ID:

 

 

 

 

To:

 

 

 

 

 

 

 

 

 

 

 

 

 

Janssen P.O. Number:

 

 

 

 

 

Terms: Net [*] ([*]) days

 

 

 

Amount of payment due:

$

 

 

Payment due according to LICENSE AGREEMENT between Geron Corporation and Janssen
Pharmaceuticals, Inc. executed September [ ], 2016, for:

 

 

 

Bill To:

 

 

Janssen Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Wire Instructions for Remittance:

 

 

 

 

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit J, Page 1

--------------------------------------------------------------------------------


 

Exhibit K

Letter of Janssen Biotech Inc.

 

<4 pages omitted>

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit K, Page 1

--------------------------------------------------------------------------------


 

Exhibit A

 

Copy of “License Agreement”

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit K, Page 2

--------------------------------------------------------------------------------


 

Exhibit L

 

Exemplary Hematological Cancers

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit L, Page 1

--------------------------------------------------------------------------------